Exhibit 10.1




Certain information (indicated by “[***]”) and exhibits have been excluded from
this agreement because such information (i) is not material and (ii) would be
competitively harmful if publicly disclosed.












PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS




by and between


RIO PROPERTIES, LLC




and




IC 3700 FLAMINGO ROAD VENTURE LLC


Dated as of September 20, 2019









PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


This Purchase and Sale Agreement and Joint Escrow Instructions (“Contract”) is
entered into this 20th day of September, 2019 (the “Effective Date”) by and
between RIO PROPERTIES, LLC, a Nevada limited liability company (“Seller”), and
IC 3700 FLAMINGO ROAD VENTURE LLC, a Delaware limited liability company
(“Buyer”), for the purpose of setting forth the agreement of the parties and of
instructing the Escrow Agent (as defined below) with respect to the transaction
contemplated by this Contract.
RECITALS
A.    Seller is the owner of that certain parcel of real property bearing Clark
County Assessor Parcel Number 162-17-410-001, with an address of 3700 W.
Flamingo Road, Las Vegas, Nevada 89103, and as more particularly described in
Exhibit A attached hereto, and the buildings and other improvements thereon
commonly known as “The Rio All-Suite Hotel & Casino” (collectively, the
“Property”).
B.    Seller desires to sell, and Buyer desires to purchase, the Property
subject to the terms and conditions of this Contract.
C.    Capitalized terms used herein and not otherwise defined herein shall have
meanings set forth in Exhibit B attached hereto.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, agreements, covenants and conditions herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Seller and Buyer agree that the foregoing recitals are true
and correct and incorporated herein and also agree as follows:


ARTICLE 1
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the conditions and on the terms contained
in this Contract, on the Closing Date, Seller shall sell, convey and transfer to
Buyer, and Buyer shall purchase from Seller, all of the Membership Interests in
New Property Owner, which will own the Property, FF&E and Property Marks and
which will co-own the Guest Data (subject to the Use Restrictions) at Closing
(collectively, the “Purchased Assets”). For the avoidance of doubt, the
Purchased Assets shall not include the FCC Licenses, the WSOP Assets, the Gaming
Equipment, the OS&E or any other tangible or intangible property.
1.2    Purchase Price. The total purchase price (the “Purchase Price”) to be
paid to Seller by Buyer at Closing for the Membership Interests shall be Five
Hundred Sixteen Million Three Hundred Thirteen Thousand Two Hundred Fifty and
No/100 Dollars ($516,313,250.00).
1.3    Payment of Purchase Price.
1.3.1    Payment of Deposit. On the Effective Date, Buyer shall deliver in
Immediately Available Funds an earnest money deposit (the “Initial Deposit”) of
Five Million and No/100 Dollars ($5,000,000.00) to the Escrow Agent. Receipt of
any portion of the Deposit shall be confirmed by the Escrow Agent to Buyer.
Within two (2) Business Days of receipt of any portion of the Deposit, the
Escrow Agent shall release such portion of the Deposit to Seller in accordance
with fund transfer instructions provided by Seller to the Escrow Agent. The
Deposit shall be non‑refundable to Buyer except as otherwise set forth in this
Contract. If the transaction contemplated hereby is consummated in accordance
with the terms hereof, the aggregate amount of the Deposit actually paid by
Buyer to the Escrow Agent (the “Paid Deposit”) shall be applied to the Purchase
Price at Closing.
1.3.2    Payment of Balance of Purchase Price. On or before one (1) Business Day
prior to the Closing Date, Buyer shall deposit with the Escrow Agent in
Immediately Available Funds an amount equal to the Purchase Price less the Paid
Deposit, together with any Closing Expenses allocated to Buyer pursuant to
Section 4.2.
ARTICLE 2    
NEW PROPERTY OWNER
2.1    New Property Owner. On or before the second (2nd) Business Day prior to
the Closing Date (but not earlier than the fourth (4th) Business Day prior to
the Closing Date), Seller shall form IC 3700 Flamingo Road LLC, a single member,
member-managed, limited liability company in the State of Delaware (“New
Property Owner”), which shall be a direct subsidiary of Seller and shall be
qualified to do business in the State of Nevada, based on the forms of the
certificate of formation and limited liability company agreement attached hereto
as Exhibit C (the “Organizational Documents”).  On the Business Day prior to the
Closing Date, Seller shall transfer the Purchased Assets to New Property Owner
pursuant to the grant, bargain and sale deed, substantially in the form of
Exhibit D attached hereto (the “Deed”) and the other applicable Ancillary
Agreements.  At all times prior to Closing, Seller shall own one hundred percent
(100%) of the equity interests in New Property Owner (the “Membership
Interests”).  Seller shall ensure that New Property Owner will be a disregarded
entity for federal income tax purposes.
2.2    Purchase Price Allocation. Seller and Buyer shall allocate the Purchase
Price (and relevant liabilities of New Property Owner and other items) among the
Purchased Assets in accordance with the Purchase Price Allocation Schedule.
Seller and Buyer agree, for all tax purposes, to report the transactions
consistently with the Purchase Price Allocation Schedule and to not take any
position during the course of any audit or other proceeding inconsistent with
the Purchase Price Allocation Schedule, except in each case as otherwise
required by a change in law or pursuant to the good faith resolution of a tax
contest. Seller and Buyer shall make appropriate adjustments to the Purchase
Price Allocation Schedule to reflect any adjustments to the Purchase Price.
ARTICLE 3    
SURVEY; TITLE
3.1    Survey. Buyer has, at its sole cost and expense, engaged Blew &
Associates, PA (the “Surveyor”) to prepare an ALTA/NSPS survey of the Property
which is dated May 30, 2019 (the “Survey”). The Survey specifies the area of the
Property, identifies all locatable exceptions to title identified in the Title
Commitment, locates all improvements on the Property, and identifies any
encroachments on the Property. Seller acknowledges that Buyer has delivered a
copy of the Survey to Seller (at no cost to Seller) and shall deliver to Seller
(at no cost to Seller) any updates to the Survey promptly following Buyer’s
receipt thereof.
3.2    Title Commitment. Buyer acknowledges that it has received the Commitment
for Title Insurance for the Property, effective May 30, 2019 and updated August
29, 2019, Commitment No. [***] (the “Title Commitment”), together with legible
copies of all documents appearing as title exceptions. Buyer shall have the
right to have title updated from time to time prior to the Closing, and shall
provide to Seller any update to the Title Commitment (as applicable, an
“Update”) that Buyer obtains promptly following Buyer’s receipt thereof. Buyer
shall give Seller prompt written notice of any exception to title to the
Property in the Update that is not a Permitted Exception and to which Buyer
objects (an “Objection”). Seller shall have no obligation to bring any action or
proceeding, or to incur any expense or liability, to remove any Objection
(including any judgments recorded against the Property, a “Lien or Judgment”)
that is not a Required Removal Exception. “Required Removal Exception” means the
following:(i) all Seller Financings Liens, (ii) any mechanic’s or materialmen’s
liens recorded against the Property for work done by or on behalf of Seller or
any of its Affiliates, (iii) any federal tax lien recorded against the Property,
and (iv) any Lien or Judgment (excluding any Lien or Judgment arising under the
foregoing clauses (i), (ii) or (iii)) that, when aggregated with any other Lien
or Judgment under this clause (iv) (excluding any Lien or Judgment arising under
the foregoing clauses (i), (ii) or (iii)), does not exceed $15,000,000. In the
case of any Required Removal Exception described in the foregoing clauses (ii),
(iii) or (iv), Seller shall have the option (in its sole discretion) of bonding
over such lien or Lien or Judgment, escrowing sufficient funds with the Title
Insurer, indemnifying the Title Insurer or taking any other similar action at or
prior to Closing such that such lien or Lien or Judgment is omitted from the
Title Policy (or is otherwise insured over by the Title Insurer) without
additional cost to Buyer and thereafter Seller shall be deemed to have
satisfied, and caused the release of, such Required Removal Exception.
3.3    Title Policy. At Closing, Buyer shall cause the Title Insurer to issue a
title insurance policy insuring that New Property Owner holds fee simple title
to the Property subject only to the Permitted Exceptions (the “Title Policy”)
and Buyer shall have the right, in its sole discretion and at its sole expense,
to cause the Title Insurer to issue such endorsements to the Title Policy and
such Lender’s Title Policy as Buyer shall elect. Following Closing, Buyer’s sole
recourse for any defect in the title actually acquired by Buyer shall be to
enforce Buyer’s rights under the Title Policy, and Seller shall have no
liability to Buyer based upon any defect in the title actually acquired by
Buyer; provided, however, that the foregoing provision shall in no event obviate
or limit Tenant’s Property Lease Obligations.
ARTICLE 4

NO PRORATIONS; CLOSING EXPENSES

4.1    No Prorations. Because New Property Owner, as landlord, and Seller, as
tenant, will enter into the Property Lease in connection with Closing, and
having a lease commencement date that occurs simultaneously with Closing, as
between Seller and Buyer, there will be no adjustment or proration of income or
expenses relating to the Property or the Purchased Assets.
4.2    Closing Expenses. Seller shall pay and be responsible for the following
costs in connection with the transactions contemplated by this Contract
(collectively, “Seller’s Expenses”): (a) one half of the Escrow fees; and (b)
the title insurance premium allocable to the standard ALTA owner’s title policy
portion of the Title Policy (i.e., the CLTA portion) and the cost of any
endorsements to the Title Policy that Seller agrees to obtain as part of the
title curative process. Buyer shall pay and be responsible for the payment of
the following costs in connection with the transactions contemplated by this
Contract (collectively, “Buyer’s Expenses” and, together with Seller’s Expenses,
the “Closing Expenses”): (i) one half of the Escrow fees; (ii) all real property
and other transfer, documentary, sales, use and other such taxes and fees
incurred or assessed in connection with the transfer of the Purchased Assets
contemplated by this Contract; provided, however, that if there is any transfer
tax payable in connection with the transfer of the Property, the Purchase Price
shall be reduced by $1,313,250; (iii) except to the extent set forth in
clause (b) above, any additional premium for the Title Policy, including
extended coverage and for any endorsements to the Title Policy that Buyer may
request and any additional premium for the lender’s title insurance policy to be
delivered by Buyer to the Debt Financing Source (the “Lender’s Title Policy”);
(iv) the costs of recording the Deed; (v) the cost to prepare any Survey and any
Update; (vi) the filing fee required to paid in connection with the pre-merger
notification filing under the HSR Act; and (vii) any costs and expenses in
connection with any other regulatory filing (including any Buyer’s Gaming
Approval) required to be made, or any other regulatory clearance, license or
approval required to be obtained, by Buyer in connection with the consummation
of the transaction contemplated by this Contract. Except as otherwise
specifically set forth herein, the fees and expenses of Seller’s designated
representatives, accountants and attorneys shall be borne by Seller, the fees
and expenses of Buyer’s designated representatives, accountants and attorneys
shall be borne by Buyer, and all other escrow and Closing costs shall be
allocated to and paid by Seller or Buyer in accordance with the manner in which
such costs are customarily paid by such parties in sales of similar property in
Clark County, Nevada as determined by the Escrow Agent. This Section 4.2 shall
survive Closing or any termination of this Contract.
4.3    Closing Statement. Not less than seven (7) Business Days prior to the
Closing Date, the Escrow Agent shall deliver to each of the parties for its
review and approval a preliminary closing statement (the “Preliminary Closing
Statement”) setting forth the Closing Expenses allocable to each of the parties
pursuant to Section 4.2. Based on each of the party’s reasonable comments, if
any, regarding the Preliminary Closing Statement, the Escrow Agent shall revise
the Preliminary Closing Statement and each of the parties shall, subject to its
reasonable approval, deliver a final closing statement to the Escrow Agent as
set forth in Article 12 (the “Closing Statement”).
ARTICLE 5    
AFFIRMATIVE COVENANTS AND AGREEMENTS
5.1    AS-IS. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE AS FOLLOWS: (A) BUYER IS
A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS TYPE OF PROPERTY AND THESE TYPES
OF ASSETS; (B) EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS CONTRACT AND THE
SELLER CLOSING DOCUMENTS, NEITHER SELLER, SELLER’S AFFILIATES NOR ANY OF THEIR
RESPECTIVE AGENTS, REPRESENTATIVES, BROKERS, MANAGERS, MEMBERS, OFFICERS,
DIRECTORS, SHAREHOLDERS, PARTNERS (GENERAL OR LIMITED) OR EMPLOYEES HAVE MADE OR
WILL MAKE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL
OR WRITTEN, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY OR THE OTHER
PURCHASED ASSETS OR THE NEW PROPERTY OWNER; AND (C) THE PROPERTY AND THE OTHER
PURCHASED ASSETS ARE BEING TRANSFERRED IN THEIR PRESENT “AS IS, WHERE IS”
CONDITION “WITH ALL FAULTS.” BUYER HAS BEEN AFFORDED THE OPPORTUNITY TO MAKE ANY
AND ALL INSPECTIONS OF THE PROPERTY AND THE OTHER PURCHASED ASSETS AND SUCH
RELATED MATTERS AS BUYER MAY REASONABLY DESIRE. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, AND EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN THIS
CONTRACT:
5.1.1    NEITHER SELLER, SELLER’S AFFILIATES NOR ANY OF THEIR RESPECTIVE AGENTS,
REPRESENTATIVES, BROKERS, MANAGERS, MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
PARTNERS (GENERAL OR LIMITED) OR EMPLOYEES HAS MADE OR WILL MAKE ANY
REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, WITH
RESPECT TO THE ECONOMIC VALUE OF THE PROPERTY OR THE OTHER PURCHASED ASSETS,
ADEQUACY OF UTILITIES SERVING THE PROPERTY, THE FITNESS OR SUITABILITY OF THE
PROPERTY OR, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN THIS CONTRACT OR THE
SELLER CLOSING DOCUMENTS, THE OTHER PURCHASED ASSETS FOR BUYER’S INTENDED USES
OR THE PRESENT USE OF THE PROPERTY OR THE OTHER PURCHASED ASSETS, OR THE
PHYSICAL CONDITION, OCCUPATION, OR MANAGEMENT OF THE PROPERTY OR THE OTHER
PURCHASED ASSETS, THEIR COMPLIANCE WITH APPLICABLE STATUTES, LAWS, CODES,
ORDINANCES, REGULATIONS OR REQUIREMENTS RELATING TO OCCUPANCY, LEASING, ZONING,
SUBDIVISION, STRUCTURAL MATTERS, SEISMIC MATTERS, ELECTRICAL, REMOVAL OF
ARCHITECTURAL OR COMMUNICATIONS BARRIERS, PLANNING, BUILDING, FIRE SAFETY,
HEALTH, COMPLIANCE WITH COVENANTS, CONDITIONS, AND RESTRICTIONS (WHETHER OR NOT
OF RECORD), OTHER LOCAL, MUNICIPAL, REGIONAL, STATE OR FEDERAL REQUIREMENTS OR
OTHER STATUTES, LAWS, CODES, ORDINANCES, REGULATIONS OR REQUIREMENTS.
5.1.2    SELLER EXPRESSLY DISCLAIMS AND NEGATES, AS TO THE PROPERTY AND THE
OTHER PURCHASED ASSETS: (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY;
(b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; AND (c)
ANY IMPLIED WARRANTY WITH RESPECT TO THE CONDITION OF THE PROPERTY OR THE
PURCHASED ASSETS, AS APPLICABLE, THE PAST OR PROJECTED FINANCIAL CONDITION OF
THE PROPERTY (INCLUDING THE INCOME OR EXPENSES THEREOF, SAVINGS FROM GROUP
CONTRACTS, THE RESULT OF TERMINATION OF UTILIZATION OF CAESARS REWARDS (F/K/A
TOTAL REWARDS) AT THE PROPERTY AND THE RESULT OF ANY OTHER DISASSOCIATION FROM
OTHER ASSETS OF SELLER AND ITS AFFILIATES) OR THE USES PERMITTED ON, THE
DEVELOPMENT REQUIREMENTS FOR, OR ANY OTHER MATTER OR THING RELATING TO THE
PROPERTY OR THE OTHER PURCHASED ASSETS.
5.1.3    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EXCEPT TO THE EXTENT
SPECIFICALLY SET FORTH IN THIS CONTRACT OR THE SELLER CLOSING DOCUMENTS, (a)
SELLER HAS NOT MADE, IS NOT MAKING, AND WILL NOT MAKE ANY REPRESENTATION,
WARRANTY OR PROMISE OF ANY KIND, EXPRESS OR IMPLIED, CONCERNING THE ACCURACY OR
COMPLETENESS OF ALL OR ANY PART OF THE DOCUMENTS WITH RESPECT TO THE PROPERTY OR
THE OTHER PURCHASED ASSETS MADE AVAILABLE TO BUYER; AND (b) ANY INACCURACY,
INCOMPLETENESS OR DEFICIENCY IN ANY PART OF SUCH DOCUMENTS SHALL BE SOLELY THE
RISK AND RESPONSIBILITY OF BUYER AND SHALL NOT BE CHARGEABLE IN ANY RESPECT TO
SELLER.
5.1.4    EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6.5, 8.8, 8.9 AND 8.10 AND
WITHOUT LIMITING ANY OBLIGATIONS OF TENANT UNDER THE PROPERTY LEASE, BUYER
HEREBY ABSOLUTELY AND UNCONDITIONALLY WAIVES AND RELEASES SELLER, TO THE FULLEST
EXTENT PERMITTED UNDER LAW, FROM ANY AND ALL CLAIMS WITH RESPECT TO ALL
OBLIGATIONS FOR OR PERTAINING TO THE EXISTENCE OF ASBESTOS, HAZARDOUS MATERIALS,
OR ENVIRONMENTAL CONTAMINATION OR CONDITIONS AT, IN, ON, UNDER OR FROM THE
PROPERTY OR THE FF&E ARISING UNDER OR BASED UPON ANY FEDERAL, STATE, LOCAL OR
FOREIGN LAWS OR REGULATIONS, INCLUDING ENVIRONMENTAL LAW, NOW OR HEREAFTER IN
EFFECT, INCLUDING ALL THOSE PROVISIONS OF LAW THAT EXCLUDE OR MAY EXCLUDE
UNKNOWN OR UNSUSPECTED CLAIMS FROM GENERAL RELEASE.
5.2    CONSPICUOUS. TO THE EXTENT REQUIRED TO BE OPERATIVE, THE DISCLAIMERS OR
WARRANTIES CONTAINED HEREIN ARE “CONSPICUOUS” DISCLAIMERS FOR PURPOSES OF ANY
APPLICABLE LAW, RULE, REGULATIONS OR ORDER.
5.3    Operation of Property. Between the Effective Date and Closing: (a) Seller
shall (i) operate the Purchased Assets and the Gaming Equipment in the ordinary
course of business consistent with past practice and shall (A) deliver to Buyer,
on a quarterly basis until the Closing Date, an updated list of the Owned Slot
Machines and Gaming Tables set forth on Exhibit E attached hereto and (B)
maintain and repair (without an obligation to replace, provided that the number
of operable gaming machines comprising the Owned Gaming Equipment conveyed to
Buyer upon the expiration of the Lease is not less than the number of such
machines as of the Effective Date) such Owned Gaming Equipment in the ordinary
course of business consistent with past practice since the Lookback Date; (ii)
keep the Purchased Assets, the Gaming Equipment, the OS&E and the other personal
property owned or leased by Seller and located at the Property as of the
Effective Date insured for their respective full replacement cost and otherwise
consistent with Seller’s practices since the Lookback Date; and (iii) upon
reasonable prior written notice from Buyer, grant reasonable access to the
Property, and cooperate with the reasonable requests in connection therewith of,
Buyer, its architects, contractors, lenders, construction consultants and other
Persons involved in the planning, design, financing and pre-development of the
Contemplated Redevelopment (which access and cooperation shall be provided and
conducted at Buyer’s expense, during Seller’s normal business hours and under
the supervision of Seller’s personnel, and Seller agrees to provide such
personnel at times reasonably requested by Buyer), provided that such access
shall not (A) unreasonably disturb any tenants, guests or patrons at the
Property, (B) unreasonably interfere with Seller’s operation of the Property and
(C) involve invasive testing or drilling unless the same is conducted with
Seller’s prior written approval (and at times reasonably approved by Seller and
in a manner designed to not unreasonably disturb tenants, guests or patrons at
the Property) and Buyer restores any affected portion of the Property to its
original condition or as near to its original condition as is practical; and (b)
Seller shall not (i) demolish or alter, improve or otherwise physically change
or dispose of the Property, in whole or in part, or construct any additional
buildings, structures or other improvements on the Property, except in each case
to the extent that Seller would be permitted to do the same under the terms of
the Property Lease if the Property Lease was in effect; (ii) initiate any change
to existing zoning or land use laws affecting the Property; (iii) seek any
variances with respect to the Property, except for any variances obtained in the
ordinary course of business consistent with past practice; (iv) initiate any tax
certiorari or other real estate tax appeals regarding all or any portion of the
Property, except in each case to the extent that Seller would be permitted to do
the same under the terms of the Property Lease if the Property Lease was in
effect; (v) remove or dispose of, or enter into any agreement to remove or
dispose of, any Owned Gaming Equipment from the Property unless (A) such removal
is required or advisable as part of the ordinary course repair or maintenance of
such Owned Gaming Equipment and provided that once such repair or maintenance
has been completed, such Owned Gaming Equipment shall be returned to the
Property or (B) such removal or disposal is in the ordinary course of business
and such removed or disposed equipment is replaced with replacement equipment
delivered to the Property that is of equal or better quality and functionality
as the removed or disposed equipment and such replacement equipment shall become
Owned Gaming Equipment; or (vi) enter into any leasing or brokerage agreements
for the leasing of any portion of the Property that would be binding, or impose
liability, on Buyer from and after the Lease Termination Date.
5.4    Buyer’s Financing.
5.4.1    Buyer acknowledges and agrees that its obligations under this Contract
are not subject to, or conditioned on, its ability to obtain the Financing.
5.4.2    Buyer shall comply with its obligations under Section 7.3 with respect
to the Financing.
5.4.3    Prior to the Closing, Seller shall, and shall cause its Affiliates and
use its commercially reasonable efforts to cause its representatives to, provide
to Buyer such cooperation as reasonably requested by Buyer that is customary in
connection with arranging and obtaining the Debt Financing as contemplated by
the Debt Financing Letters, including (but subject in each case to Section
5.4.4): (a) participating in a reasonable number of telephonic meetings,
presentations, due diligence sessions with the Debt Financing Sources or any
alternative source of debt financing; and (b) furnishing Buyer and its Debt
Financing Sources or alternative sources of debt financing as promptly as
reasonably practicable with financial and other pertinent information regarding
the Purchased Assets as may be reasonably requested by Buyer. The parties
acknowledge and agree that the condition set forth in Section 8.1.1, as it
applies to Seller’s obligations under this Section 5.4.3, shall be deemed
satisfied unless Seller commits a knowing and intentional, material breach of
its obligations under this Section 5.4.3.
5.4.4    Notwithstanding the foregoing, nothing in Section 5.4.3 or otherwise in
this Contract shall require Seller, any of its Affiliates or any of its or their
respective representatives to: (a) provide any cooperation to the extent it
would interfere unreasonably with the business or operations of Seller, any of
its Affiliates or any of its or their respective representatives; (b) pay any
commitment or similar fee in connection with the Financing; (c) enter into any
agreement, document or instrument in connection with the Financing (other than
the SNDA defined in the Property Lease); (d) provide any cooperation, or take
any action, that, in the reasonable judgment of Seller, could cause Seller, any
of its Affiliates or any of its or their respective representatives to incur any
actual or potential material liability; (e) provide any cooperation, or take any
action, that, in the reasonable judgment of Seller, would result in a violation
of any confidentiality arrangement or material agreement or the loss of any
attorney-client or other similar privilege; (f) make any representation or
warranty in connection with the Financing or the marketing or arrangement
thereof; (g) prepare or deliver any financial statements or other financial
information; (h) provide any cooperation, or take any action, that would cause
any representation or warranty in this Contract to be breached or any condition
to Closing set forth in this Contract to fail to be satisfied; (i) cause any
governing body of Seller, any of its Affiliates or any of its or their
respective representatives to adopt or approve any written consent, resolution
or similar approval in respect of the Financing or any agreements or instruments
entered into in connection therewith; or (j) provide any cooperation, or take
any action, following Closing (but the foregoing shall not operate to limit the
Property Lease Obligations of Tenant).
5.4.5    Buyer shall from time to time, promptly upon request by Seller,
reimburse Seller, any of its Affiliates or any of its or their respective
representatives for any and all reasonable out-of-pocket fees, costs or expenses
(including reasonable out-of-pocket fees, costs and expenses of counsel,
accountants and other advisors) incurred by any of them in connection with any
of their cooperation or assistance with respect to the Financing or the
provision of any information utilized in connection therewith or otherwise
arising from the Financing.
5.4.6    Buyer hereby covenants and agrees that all rating agency presentations,
bank information memoranda, bank books, offering memoranda, private placement
memoranda, offering documents, lender presentations or any other marketing or
similar documents prepared in connection with the Financing shall (a) contain
disclosures reflecting Buyer and/or one or more post-Closing Affiliates thereof
as the obligor(s) and (b) contain disclosures and disclaimers exculpating
Seller, its Affiliates and their respective representatives with respect to any
liability related to the contents or use thereof by the recipients thereof.
5.4.7    In addition to the Financing, Seller (or one of its Affiliates) shall
provide financing at Closing up to a maximum principal amount of $40,000,000 in
the form of an unsecured loan to the Affiliate of Buyer described as the
“Borrower” in the term sheet (the “Seller Financing Letter”) attached hereto as
Exhibit S (such financing, the “Seller Financing”) on terms substantially
consistent with the Seller Financing Letter; provided, however, that Seller
shall only be obligated to so provide the Seller Financing if Buyer delivers
written notice to Seller no later than 30 days prior to the Closing Date that
Buyer elects to obtain the Seller Financing.
5.4.8    Buyer understands and agrees that no contract or agreement providing
for any transaction effecting the Seller Financing shall be deemed to exist
between Seller or any of its Affiliates, on the one hand, and Buyer or any of
its Affiliates, on the other hand, unless and until definitive agreements with
respect to the Seller Financing have been executed and delivered by the
applicable parties thereto.
5.5    Guest Data.
5.5.1    At Closing, Seller shall provide New Property Owner with the Guest Data
in the format attached in Exhibit F. Buyer, for itself and on behalf of its
Affiliates (including New Property Owner for the periods after the Closing): (a)
acknowledges and agrees that Seller and its Affiliates shall be co-owners of the
Guest Data; and (b) disclaims any right, title or interest in or to any other
guest data or information in the possession or control of Seller or any of its
Affiliates.
5.5.2    Following Closing, Buyer shall not and shall cause its Affiliates
(including New Property Owner) not to use (directly or indirectly, in any manner
or for any reason) the Guest Data until the Property Lease Expiration Date.
Following Closing, each of Buyer and Seller shall not and shall cause its
respective Affiliates (including New Property Owner in the case of Buyer) not to
use the Guest Data (a) in contravention of the terms of the customer agreement,
consent, privacy policies or other policies of Seller or any of its Affiliates
applicable to such Guest Data (each a “Seller Privacy Policy”) but only to the
extent that such Seller Privacy Policies (i) are consistent with the privacy
policies applicable to data collected at facilities owned or operated by Seller
or any of its Affiliates that are located in Nevada and (ii) with respect to
modifications, updates or introduction of Seller Privacy Policies after the
Effective Date but prior to the Property Lease Expiration Date, do not
disproportionately adversely impact the hotel and casino operations at the
Property, (b) in any activity that would be reasonably expected to constitute
spamming, or (c) to offer, solicit or promote any illegal, obscene,
inappropriate, adult oriented, or pornographic material or activity or to engage
in any activity in violation of any applicable laws or the terms of the Seller
Privacy Policies. Notwithstanding the foregoing, Buyer (and New Property Owner)
shall no longer be required to comply with Seller’s Privacy Policies following
the Property Lease Expiration Date and thereafter following the date that Buyer
(or New Property Owner) has notified Persons to whom Guest Data relates of
Buyer’s or New Owner’s customer agreements, consents, privacy policies or other
policies applicable to Guest Data (each a “Buyer’s Privacy Policy”) so long as
(i) Buyer’s Privacy Policies are no less protective of such Guest Data than
Seller’s Privacy Policies and (ii) Buyer’s Privacy Policies comply with all
Legal Requirements. Following the Property Lease Expiration Date, there shall be
no restriction on the ability of Buyer, its Affiliates (including New Property
Owner) or any successor-in-interest to Buyer (including any lender or any of
lender’s designees) to, sell or transfer the Guest Data to any other Person or
to use the Guest Data in any manner that is not in violation of (x) Seller’s
Privacy Policies or Buyer’s Privacy Policies, as applicable in accordance with
the immediately preceding sentence, (y) Legal Requirements or (z) any applicable
data sharing opt outs communicated by any relevant customer as documented in the
Guest Data records or information provided by Seller to Buyer at any time prior
to the Property Lease Expiration Date. Buyer and Seller agree that, in the event
of a conflict among, or it is unclear which of, the terms of any such Seller
Privacy Policy are applicable, the terms most favorable to and protective of the
Persons to whom such Guest Data relates shall apply for purposes of this Section
5.5.2. Notwithstanding the foregoing sentences of this Section 5.5.2, Buyer and
Seller agree to obtain consent from the Person(s) to whom the applicable Guest
Data relates before materially changing the terms of any customer agreement,
consent, privacy policy or other policy applicable to such Guest Data; provided,
however, if the change provides materially more protection to the Guest Data,
then the applicable party may instead provide sufficiently prominent and robust
written  notice  to  such  Person  at least thirty (30) days prior to making
such change and a reasonable period of time for such Person to opt out of such
change. Notwithstanding anything contained in this Contract or any Ancillary
Agreement to the contrary, the use of the Guest Data by Buyer and Seller and
their respective Affiliates shall, in all events, be subject to the covenants,
limitations and restrictions set forth in this Contract and applicable law
(collectively, the “Use Restrictions”). Buyer and Seller agree to, and to cause
their respective Affiliates (including New Property Owner in the case of Buyer)
to, maintain commercially reasonable measures to protect the physical safety and
data integrity of the Guest Data.
5.5.3    HSR Clearance.
5.5.4    The parties shall cooperate with each other and use their commercially
reasonable efforts to make all necessary filings, and thereafter make any other
required submissions as required under the HSR Act to consummate the
transactions contemplated by this Contract (the “HSR Clearance”). The parties
and their respective representatives and Affiliates shall file as promptly as
practicable, but in no event later than ten (10) days after the Effective Date,
all required initial applications and documents in connection with obtaining the
HSR Clearance and shall act diligently and promptly and cooperate with each
other to obtain the HSR Clearance. Buyer and Seller shall use their commercially
reasonable efforts to schedule and attend any hearings or meetings with
Governmental Entities to obtain the HSR Clearance as promptly as possible. Buyer
and Seller shall, to the extent practicable, consult with the other party on, in
each case, subject to applicable laws relating to the exchange of information
(including antitrust laws), all the information relating to Buyer or Seller, as
the case may be, and any of their respective Affiliates or representatives which
appear in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions
contemplated by this Contract, other than personal information on individuals
who are filing notifications. Without limiting the foregoing, Buyer and Seller
will notify the other party promptly of the receipt of comments or requests or
other communications from Governmental Entities relating to the HSR Clearance,
and, upon reasonable request, supply the other party with copies of all
correspondence between the notifying parties or any of its representatives and
Governmental Entities with respect to the HSR Clearance. Buyer agrees that it
shall not participate, and not permit any of its Affiliates or representatives
to participate, in any meeting with any such Governmental Entity unless it
notifies Seller in advance and, to the extent permitted by such Governmental
Entity, gives Seller the opportunity to attend and participate at such meeting.
5.5.5    Without limiting Section 5.6.1, Buyer and Seller shall: (a) each use
its commercially reasonable efforts to avoid the entry of, or to have vacated or
terminated, any decree, order or judgment that would restrain, prevent or delay
Closing, including defending through litigation on the merits any claim asserted
in any court by any Person; and (b) each use its commercially reasonable efforts
to avoid or eliminate each and every impediment under any antitrust, competition
or trade regulation law that may be asserted by any Governmental Entity or any
other Person with respect to Closing so as to enable Closing to occur as soon as
reasonably possible (and in any event no later than the Outside Date), including
implementing, contesting or resisting any litigation before any court or
administrative tribunal seeking to restrain or enjoin Closing; provided, that
Buyer and its Affiliates shall be required to (and nothing in this Contract
shall require Seller or any of its Affiliates to) commit to any divestitures,
licenses or hold separate or similar arrangements with respect to its or their
respective assets or conduct of business arrangements (such arrangements, the
“Remedial Actions”), to the extent necessary to obtain any approval from a
Governmental Entity required to consummate the transactions contemplated hereby;
provided, further, that nothing in this Section 5.6.2 shall require Buyer to
take any Remedial Action that constitutes or would reasonably be expected to
constitute a Burdensome Condition.
5.5.6    Buyer and Seller shall promptly advise each other upon receiving any
communication from any Governmental Entity whose consent or approval is required
for consummation of the transactions governed by this Contract. Buyer and Seller
shall each use its commercially reasonable efforts to take, or cause to be
taken, all actions reasonably necessary to defend any lawsuits or other legal
proceedings challenging this Contract or the consummation of the transactions
contemplated hereby and shall seek to prevent the entry by any Governmental
Entity of any decree, injunction or other order challenging this Contract or the
consummation of the transactions contemplated hereby. The parties agree to
appeal, as promptly as possible, any decree, injunction or other order
challenging this Contract or the consummation of the transaction contemplated
hereby and use commercially reasonable efforts to have any such decree,
injunction or other order vacated or reversed.
5.5.7    From the Effective Date until the earlier of termination of this
Contract and Closing, each party shall promptly notify the other party in
writing of any pending or, to the knowledge of Buyer or Seller, as appropriate,
threatened action, suit, arbitration or other proceeding or investigation by any
Governmental Entity or any other Person (a) challenging or seeking damages in
connection with Closing or any other transaction governed by this Contract or
(b) seeking to restrain or prohibit the consummation of Closing.
5.5.8    From the Effective Date until the earlier of termination of this
Contract and Closing, Buyer shall not, and shall not permit any of its
Affiliates to, acquire or agree to acquire by merging or by consolidating with,
or by purchasing assets of or a substantial portion of equity in, or any other
manner, or otherwise own or operate any business or any corporation,
partnership, association or other business organization or division thereof
engaged in the gaming business in Las Vegas if such acquisition or agreement to
acquire could reasonably be expected to adversely affect Buyer’s ability to
consummate the transactions contemplated by this Contract.
5.6    Gaming Law Provisions.
5.6.1    Buyer acknowledges and agrees that its rights, remedies and powers
under this Contract may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and only
to the extent that any required approvals (including prior approvals) are
obtained from the requisite Gaming Authorities and that Buyer may be subject to
being called forward by the requisite Gaming Authorities in order to determine
whether Buyer meets suitability standards under applicable Gaming Law (any such
approvals, “Buyer’s Gaming Approval”). Buyer agrees to cooperate with the
applicable Gaming Authorities in connection with the administration of their
regulatory jurisdiction over Seller, including, without limitation, the
provision of such documents or other information as may be requested by any such
Gaming Authorities relating to Buyer, Seller or this Contract.
5.6.2    As a holder of privileged gaming licenses, Seller and its Affiliates
are required to adhere to strict laws and regulations regarding vendor and other
business relationships or associations. If at any time the Compliance Committee
of Caesars Entertainment Corporation (including any successor thereto, the
“Compliance Committee’) determines in its sole discretion (acting in good faith)
that (a) Seller’s association with Buyer (or any Person that, directly or
indirectly, holds any interest in Buyer or any key principal of Buyer or any
such Person) violates or is likely to violate any statutes and/or regulations
regarding prohibited relationships with gaming companies or (b) it is in the
best interests of Seller and its Affiliates to terminate Seller’s relationship
with Buyer (or any Person that, directly or indirectly, holds any interest in
Buyer or any key principal of Buyer or any such Person) in order to protect any
pending licensing applications or any privileged gaming licenses of Seller or
any of its Affiliates or protect Seller and its Affiliates from any disciplinary
actions by any Gaming Authority (each of clause (a) and (b) above, a
“Suitability Problem”), Seller shall provide written notice thereof to Buyer
together with (to the extent permitted by applicable law) a reasonably‑detailed
description of the facts and circumstances leading Seller to its determination
that a Suitability Problem exists and copies of any notices from any Gaming
Authority, Governmental Entity or other Person asserting or relating to such
determination (a “Suitability Problem Notice”). Following the delivery by Seller
of a Suitability Problem Notice, Buyer shall use commercially reasonable efforts
to take such actions as would eliminate such Suitability Problem within the time
period required by the Compliance Committee or any applicable Gaming Authority.
If Buyer is unable to, after using commercially reasonable efforts, eliminate
such Suitability Problem within such time period, Seller may terminate this
Contract upon written notice to Buyer. Buyer agrees to cooperate with Seller, if
requested, to undergo a background investigation to comply with Seller’s
compliance policies and to continue to cooperate with Seller throughout the term
of this Contract to establish and maintain Buyer suitability under applicable
Gaming Law. During the term of this Contract, to the extent any prior
disclosures become inaccurate, including, but not limited to, due to a new
Equity Financing Source or the initiation of any criminal proceeding or any
civil or administrative proceeding or process which alleges any violations of
law involving Buyer (or any Person that, directly or indirectly, holds any
interest in Buyer or any key principal of Buyer or any such Person), Buyer shall
disclose to Seller all information regarding such inaccuracies actually known to
Buyer at the time within ten (10) calendar days from that event. Buyer agrees to
comply, and use diligent efforts to cause third parties to comply, with any
background investigation conducted in connection with the disclosure of this
updated information. Notwithstanding any other terms of this Contract, in the
event of termination of this Contract pursuant to this Section 5.7.2, Seller
shall return the Deposit to Buyer (unless the Suitability Problem was a Buyer
Bad Act Suitability Problem, in which case Seller shall be entitled to retain
the Deposit as its liquidated damages) and thereafter neither Seller nor Buyer
shall have any further liability to the other under this Contract except for
those rights and obligations that, by their terms, survive the termination of
this Contract. Buyer agrees to promptly notify Seller of any Change of Control
of Buyer, any Person who will be an Equity Financing Source other than an
Identified Equity Financing Source or any knowledge obtained by Buyer of a
matter that would reasonably be expected to result in a Buyer Bad Act
Suitability Problem. Seller represents to Buyer that, as of the Effective Date,
the Compliance Committee (i) is composed entirely of Independent Persons, (ii)
has received, for Buyer and each Identified Equity Financing Source, a Business
Information Form and such other information that the Compliance Committee may
have requested for Buyer and each Identified Equity Financing Source and (iii)
has determined prior to the Effective Date, based on the information disclosed
in such Business Information Form and, with respect to Buyer only, assuming the
representations and warranties of Buyer in Section 5.7.3 are true and correct,
that no Suitability Problem exists with respect to Buyer or the Identified
Equity Financing Sources. Buyer agrees that it shall not utilize an Equity
Financing Source other than an Equity Financing Source (x) identified to Seller
no later than November 15, 2019 and (y) that has been approved by the Compliance
Committee (an “Approved New Equity Financing Source”).
5.6.3    To Buyer’s knowledge, as of the Effective Date, none of the information
provided to the Compliance Committee referenced in Section 5.7.2 related to any
Identified Equity Financing Source contained any material misstatements or
material omissions.
5.7    Guaranty. Concurrently with the execution and delivery of this Agreement,
Caesars Resort Collection, LLC (“Guarantor”) has executed that certain guaranty
in the form attached hereto as Exhibit G (the “Seller Guaranty”) guaranteeing
(a) Seller’s obligation to return the Deposit if required to do so pursuant to
the provisions of this Agreement, (b) Seller’s post-closing obligations under
this Agreement and (c) Seller’s future obligations as Tenant under the Property
Lease (including Seller’s obligation to transfer the owned Gaming Equipment to
Buyer or its designee pursuant thereto).
5.8    Property Subdivision. Buyer (a) shall from and after the Effective Date,
cause the Surveyor to update the Survey and provide a separate legal description
for the Development Parcel and the balance of the Property, (b) prior to the
Closing Date, shall deliver to Seller a copy of the revised Survey and separate
legal descriptions and (c) may take such steps and obtain such approvals
required under Legal Requirements to separate the Development Parcel from the
balance of the Property and create separate legal and tax lots for the same;
provided, however, that in no case shall such separate legal and tax lots be
created prior to the Closing Date. In connection with the foregoing, Seller
shall cooperate with the reasonable requests of Buyer as may be required by
Governmental Entities to effectuate such subdivision and creation of separate
legal and tax lots, including executing such applications, “owner approvals” or
other reasonable documentation, and Buyer shall pay all application fees and
shall, within fifteen (15) days of demand therefor, reimburse Seller for all
reasonable out-of-pocket costs and expenses incurred by Seller in connection
therewith. Such reimbursement obligations shall survive Closing or any
termination of this Contract.
5.9    Trademarks. Seller shall: (a) cause its licensees to limit use of the Rio
Secco trademark to that which exists as of the Closing Date and not expand such
use of the Rio Secco trademark to any other properties or locations; and (b)
immediately upon the expiration or termination of all such licenses existing as
of the Closing Date, including any renewals or extensions thereof, assign and
transfer to Buyer all right, title and interest in and to the Rio Secco
trademark, including the goodwill associated therewith, and execute all
documents and agreements reasonably necessary to effectuate such assignment and
transfer.
5.10    Culinary CBA. From and after the Effective Date, Seller shall not permit
any amendments, supplements, modifications or terminations to the Culinary CBA,
unless the same are approved by Buyer in writing in its sole discretion;
provided, however, that the foregoing shall not apply to any such amendment,
supplement, modification or termination that is (a) required by applicable law
or (b) made in the ordinary course of business so long as such amendment,
supplement, modification or termination does not disproportionately adversely
impact the Property as compared to the other properties that are subject to the
Culinary CBA.
ARTICLE 6

REPRESENTATIONS OF SELLER

To induce Buyer to execute, deliver and perform under this Contract, Seller
hereby represents and warrants to Buyer as of the Effective Date (except for
those representations and warranties below that are made as of the Closing Date
or some other date):
6.1    Organization. Seller is duly organized and validly existing under the
laws of its state of organization and has all requisite limited liability
company power and authority to own, lease and operate its assets and to carry on
its business as now being conducted. Seller is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except where the failure to be
so qualified, licensed or in good standing has not had or would not reasonably
be expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.
6.2    Authority; No Conflict; Required Filings and Consents.
6.2.1    Seller has all requisite limited liability company power and authority
to enter into this Contract and each of the Ancillary Agreements to which it is
a party and to consummate the transactions contemplated hereby and thereby.
Seller’s execution and delivery of this Contract and each Ancillary Agreement to
which it is a party and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited liability company action on the part of Seller. This Contract and each
such Ancillary Agreement has been or will be duly executed and delivered by
Seller and, assuming this Contract and each such Ancillary Agreement constitutes
the valid and binding obligation of each other party thereto, constitutes or
when executed will constitute a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity (collectively, the
“Enforcement Limitations”).
6.2.2    Except as set forth in Schedule 6.2.2, the execution and delivery by
Seller of this Contract and each Ancillary Agreement to which it is a party does
not, and the consummation by Seller of the transactions contemplated hereby and
thereby will not, (a) conflict with, or result in any violation or breach of,
any provision of the organization documents of Seller, (b)  result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, or
require a consent or waiver under, any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, lease, contract or obligation to which
Seller is a party or by which Seller may be bound, or (c) subject to the
governmental filings and other matters referred to in Section 6.2.3, conflict
with or violate in any material respect any permit, concession, franchise,
license, judgment or law applicable to Seller, except in the case of clause (b),
for any such breaches, conflicts, violations, defaults, terminations,
cancellations, accelerations, losses or failures to obtain any such consent or
waiver which would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect or would not materially impair
Closing or delay Closing beyond the Outside Date.
6.2.3    No consent, approval, order or authorization of, or registration,
declaration, notification or filing with, any court, administrative agency,
commission, Gaming Authority or Governmental Entity is required by or with
respect to Seller in connection with the execution and delivery of this Contract
by Seller or the consummation by Seller of the transactions to which it is a
party that are contemplated hereby, except for (a) the filing of the pre-merger
notification under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (“HSR Act”), (b) any approvals and filing of notices required under the
Gaming Laws, (c) such consents, approvals, orders, authorizations, permits,
filings, declarations or registrations related to, or arising out of, compliance
with statutes, rules or regulations regulating the consumption, sale or serving
of alcoholic beverages or the renaming or rebranding of the operations at the
Property, (d) any filing of a notice under the WARN Act (the “WARN Act
Notification”), which WARN Act Notification shall be subject to the provisions
of Section 6.10.2, (e)  such other filings, consents, approvals, orders,
authorizations, permits, registrations and declarations as may be required under
the laws of any jurisdiction in which Seller conducts any business or owns any
assets, the failure of which to make or obtain has not had or would not
reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect and (f) any consents, approvals, orders, authorizations,
registrations, permits, declaration or filings required by Buyer or any of its
Affiliates or key employees (including under the Gaming Laws).
6.2.4    Except as set forth on Schedule 6.2.4, Seller and its Affiliates are in
compliance in all material respects with all applicable laws, rules and
regulations governing the collection and use of personal information and such
collection and use are in accordance in all respects with the privacy policies
under which the information was collected. Seller has the right to transfer the
Guest Data as contemplated by this Contract and such transfer does not in any
material respect violate any privacy or data security law or regulation, or any
other applicable law or regulation, or violate any agreements with any
individuals or third parties, including, without limitation, any privacy
policies under which the information was collected. Since the Lookback Date,
neither Seller nor any of its Affiliates have received any written notice or
claim asserting any material violation of any applicable laws, rules and
regulations governing the collection and use of personal information or any
material violation of any of Seller’s privacy policies.
6.3    New Property Owner.
6.3.1    From formation through the Closing Date, New Property Owner shall be
duly organized (or formed), validly existing and in good standing under the laws
of its State of organization.
6.3.2    As of the Closing Date, (a) Seller will be the sole record and
beneficial owner of the Membership Interests, free and clear of any lien (other
than liens imposed under applicable securities laws or Gaming Laws or for
Permitted Exceptions), (b) the Membership Interests constitute all of the
outstanding equity securities of New Property Owner, and (c) except for this
Contract, there are no outstanding options, warrants, rights, calls, convertible
securities or other contracts obligating Seller or New Property Owner to issue,
transfer or sell any equity securities of New Property Owner.
6.3.3    As of the Closing Date, New Property Owner will own (or co-own, in the
case of the Guest Data) the Purchased Assets, but otherwise will have no assets.
6.3.4    As of the Closing Date, New Property Owner will have all requisite
limited liability company power and authority to enter into each of the
Ancillary Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. As of the Closing Date, New Property Owner’s
execution and delivery of each Ancillary Agreement to which it is a party and
the consummation by New Property Owner of the transactions contemplated hereby
and thereby will have been duly authorized by all necessary limited liability
company action on the part of New Property Owner. As of the Closing Date, each
such Ancillary Agreement will be duly executed and delivered by New Property
Owner and, assuming each such Ancillary Agreement constitutes the valid and
binding obligation of each other party thereto, when executed will constitute a
valid and binding obligation of New Property Owner, enforceable against New
Property Owner in accordance with its terms, subject to the Enforcement
Limitations. The execution and delivery by New Property Owner of each Ancillary
Agreement to which it is a party does not, and the consummation by New Property
Owner of the transactions contemplated thereby will not, (a) conflict with, or
result in any violation or breach of, any provision of the organization
documents of New Property Owner or (b) subject to the governmental filings and
other matters referred to in Section 6.2.3, conflict with or violate in any
material respect any permit, concession, franchise, license, judgment or law
applicable to New Property Owner, except, in the case of clause (b), for any
such breaches, conflicts, violations, defaults, terminations, cancellations,
accelerations, losses or failures to obtain any such consent or waiver which
(i) would not reasonably be expected to have, individually or in the aggregate,
a Seller Material Adverse Effect or (ii) would not materially impair Closing or
delay Closing beyond the Closing Date.
6.4    Property Trademarks. Exhibit H attached hereto sets forth a true and
complete list of all of the (a) trademark and service mark registrations and
applications, (b) material unregistered trademarks and service marks, and (c)
internet domain name registrations owned by Seller or any of its Affiliates
exclusively related to the Property (collectively, the “Property Marks”). Seller
is the sole and exclusive owner of all right, title and interest in the Property
Marks free and clear of all liens and encumbrances (other than Permitted
Exceptions). Except for as set forth in Schedule 6.4, the Property Marks
constitute all of the trademark and branding rights necessary for the Seller to
conduct its respective businesses and operations at or in connection with the
Property as currently being conducted. None of the registered trademarks
included in the Property Marks is now involved in any opposition or cancellation
proceeding and, to Seller’s knowledge, no such proceeding is or has been
threatened in writing with respect thereto. All registered trademarks included
in the Property Marks are subsisting, in full force and effect, valid, and
enforceable, and none of the registered trademarks included in the Property
Marks have been canceled, abandoned, expired or otherwise terminated. Neither
Seller nor any of its Affiliates has received any written notice or claim
challenging the ownership, validity or enforceability of any of the Property
Marks that remains pending or unresolved. To Seller’s knowledge, Seller’s
conduct of its respective businesses and operations at, and in connection with,
the Property has not and does not infringe, misappropriate, or otherwise violate
any intellectual property rights of any third party. Neither Seller nor any of
its Affiliates has received any written notice or claim in which the Seller’s or
any of its Affiliates’ conduct of its respective businesses and operations at,
or in connection with, the Property is alleged to infringe, misappropriate, or
otherwise violate any intellectual property rights of any third party, except
for any such notice or claim that would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect. To Seller’s
knowledge, (i) no Person has infringed, misappropriated, or otherwise violated,
or is infringing, misappropriating, or otherwise violating, any Property Marks,
and (ii) no claims asserting that any such infringement, misappropriation or
violation are pending or, since the Lookback Date, have been threatened in
writing against any Person by the Seller or any of its Affiliates, in each case
except for any such infringement, misappropriation or violation that has not had
or would not reasonably be expected to have, individually or in the aggregate, a
Seller Material Adverse Effect.
6.5    Environmental Matters.
6.5.1    Seller has obtained all material permits, licenses or approvals
required pursuant to Environmental Law (“Environmental Permits”) necessary to
conduct its respective businesses and operations at the Property, and all such
Environmental Permits are valid and in full force and effect.
6.5.2    Seller is in compliance in all material respects with all Environmental
Laws and all Environmental Permits. To Seller’s knowledge, no environmental
report relating to the Property has been delivered to Seller since September 1,
2018.
6.5.3    Seller (a) is not subject to any pending or, to Seller’s knowledge,
threatened (in writing) proceeding regarding Environmental Laws, and (b) is not
in receipt of a written notice from a Governmental Entity alleging a violation
of or liability under any Environmental Law which has not been addressed and
cured in accordance with Environmental Laws.
6.5.4    Except as expressly set forth in the environmental report obtained by
Buyer prior to the Effective Date (the “Buyer’s Environmental Report”), no
Hazardous Materials are located at, on or under the Property that has given rise
to any pending obligation to conduct, or would reasonably be expected to
require, any cleanup, investigation or other remedial action pursuant any
Environmental Law.
6.5.5    Notwithstanding anything to the contrary contained in this Contract,
the representations and warranties in this Section 6.5 constitute the sole and
exclusive representations and warranties of Seller with respect to any
liabilities under or related to any Environmental Law; provided, however, that
the foregoing provision shall not obviate or limit any of Tenant’s Property
Lease Obligations once the same is executed and delivered.
6.6    Property.
6.6.1    Schedule 6.6.1 sets forth a true and complete list of all documents and
agreements as of the Effective Date pursuant to which Seller leases, licenses,
subleases or permits the occupancy of all or any portion of the Property to
another Person (each, together with any Person that executes a Lease to occupy
all or any portion of the Property after the Effective Date, an “Existing
Tenant”), together with all amendments, modifications, extensions, renewals, and
replacements thereof, and other documents and agreements relating thereto
(collectively, the “Leases”); provided, however, that the foregoing
representation is limited to Seller’s knowledge for any Leases that are
Non-Material Leases. Prior to the Effective Date, Seller has made available to
Buyer true and complete (in all material respects) copies of the Leases
(including those Non-Material Leases of which Seller has knowledge).
6.6.2    As of the Effective Date, there are no leasing brokerage agreements
entered into by Seller with respect to the leasing of space at the Property.
6.6.3    Except as set forth on Schedule 6.6.3, as of the Effective Date, there
are no material unpaid tenant improvement allowances, free rent or other
monetary obligations owed by Seller as a tenant inducement to any Existing
Tenant.
6.6.4    There are no options to purchase or rights of first refusal outstanding
for the sale or transfer of all or any portion of the Property. There are no
other obligations outstanding for the sale or transfer of all or any portion of
the Property, except (a) for the liens and security interests in the Property
created pursuant to the Existing Loan, (b) for the leasing or subleasing of
space at the Property pursuant to Leases that do not contain options to purchase
or rights of first refusal to purchase all or any portion of the Property or (c)
obligations that are otherwise permitted or created by this Contract.
6.6.5    In the past five (5) years, Seller has not received written notice of
any condemnation or eminent domain proceeding pending or threatened in writing
against the Property or any part thereof and no written notice from any
Governmental Entity has been received by Seller concerning the possible
imposition of any special assessments against the Property except for any
special assessments set forth in the Permitted Exceptions.
6.6.6    Seller is not is a “foreign person” within the meaning of Section 1445
of the Code.
6.6.7    As of the Effective Date, there is no action, suit or proceeding,
claim, arbitration or investigation pending against Seller or, to Seller’s
knowledge, threatened in writing against Seller that would prevent the closing
of the transactions contemplated by this Contract.
6.7    Permits. Seller, and to the knowledge of Seller, each of its directors,
managers, officers and Persons performing management functions similar to
officers, hold all material permits, registrations, findings of suitability,
licenses, variances, exemptions, certificates of occupancy, orders and approvals
of all Governmental Entities (including all Gaming Approvals), necessary to
conduct the business and operations of the Property conducted by Seller as of
the Effective Date, each of which is in full force and effect in all material
respects (the “Permits”). Since the Lookback Date, Seller has received no
written notice of any and, to the knowledge of Seller, no event has occurred or
condition or state of facts exists that permits, or upon the giving of notice or
passage of time or both, would permit, revocation, non-renewal, modification,
suspension, limitation or termination of any of the Permits that currently are
in effect.
6.8    Tangible Personal Property. Seller is in possession of and has good title
to all tangible personal property owned by Seller and included in the Purchased
Assets which are or will be at Closing free and clear of all liens and
encumbrances (other than Permitted Exceptions). Exhibit E attached hereto as of
the Effective Date is a true and complete inventory list of all Owned Slot
Machines and Gaming Tables as of such date.
6.9    Compliance With Applicable Laws, Rules, Regulations, Contracts or Other
Agreements. Seller and its Affiliates are in compliance in all respects with all
applicable laws, rules and regulations and all obligations and requirements
imposed by contract or other agreement, related to the Property and the
operation of the same, in each case except as has not had or would not
reasonably be excepted to have, individually or in the aggregate, a Seller
Material Adverse Effect.
Prior to Closing, Seller shall have the right to amend and otherwise modify the
representations and warranties made by Seller by written notice thereof to Buyer
to reflect any change in facts or circumstances first occurring after the
Effective Date not resulting from a breach or default by Seller or its
Affiliates under this Contract.
6.10    Labor and Employee Matters.
6.10.1    On or prior to the Closing Date, Seller shall (or shall cause Tenant
to) continue employment at the Property, commencing on the Closing Date, of (a)
all of the Employees represented by the Unions who were employed at the Property
by Seller (or its Affiliates) on the day immediately preceding the Closing Date
on terms and conditions that are in compliance with the Collective Bargaining
Agreements and (b) a sufficient number of Employees, including those on
vacation, leave of absence, disability or layoff, who were employed at the
Property on the day immediately preceding the Closing Date, on such terms and
conditions (including without limitation compensation, salary, employee
benefits, job responsibility and descriptions, location, seniority and deemed
length of service) as is necessary to avoid liability under the WARN Act without
the need for giving any WARN Act Notification of any “plant closing,” “mass
layoff” or similar notices.
6.10.2    Seller has not, prior to the Effective Date, and shall not, at any
time after the Effective Date and prior to Closing Date, effectuate a “plant
closing” or “mass layoff” as those terms are defined in the WARN Act, affecting
in whole or in part any Employee.
6.10.3    Except as set forth in Schedule 6.10.3 of this Agreement, neither
Seller nor, to Seller's knowledge, Tenant is a party to, or bound by, any
collective bargaining agreement or similar labor agreement covering any of the
Employees or relating to the Property and the Unions are the only unions
representing employees at the Property. Seller has delivered or otherwise made
available to Buyer a true, correct and complete copy of the Collective
Bargaining Agreements. Except as set forth in Schedule 6.10.3, Seller is not
making contributions (and does not have an obligation to make contributions),
and Tenant (or its Affiliate) is not making contributions on behalf of Seller to
any Multiemployer Pension Plans. To Seller's Knowledge, neither the Seller nor
Tenant is in default of any material obligation under the Collective Bargaining
Agreements. Seller has complied with all notice requirements under the
Collective Bargaining Agreements related to the sale of the Property.
6.10.4    To Seller's knowledge, there are no threatened labor strikes or
slowdowns, and no work stoppages are pending, or have occurred within the last
three years at the Property.
6.10.5    Each Employee Benefit Plan maintained by the Seller and its ERISA
Affiliates is operated and administered in compliance in all material respects
with, as applicable, the provisions of ERISA, the Code, all regulations,
rulings, and announcements promulgated or issued thereunder, and all other
applicable laws. All material reports required by any Governmental Entity with
respect to the Employee Benefit Plans have been timely filed or are properly on
extension. Each group health plan maintained by Seller and its ERISA Affiliates
has been operated and administered in compliance in all material respects with
the continuation coverage notice requirements of Title I, Subtitle B, Part 6 of
ERISA and Code section 4980B and the regulations thereunder. For purposes of
this Agreement, the term "group health plan" will have the meaning set forth in
Code section 5000(b)(1).
6.10.6    Neither Seller nor, to Seller’s knowledge, its ERISA Affiliates have
engaged in any transaction that would subject them to either a civil penalty
assessed pursuant to ERISA section 502(i) or tax imposed by Code section 4975.
6.10.7    On or prior to the Closing Date, Buyer shall have executed the Owner &
Operator Letter substantially in the form attached hereto as Exhibit Q or in
such alternative form as is acceptable to the union, acknowledging (a) that
Buyer is aware of the collective bargaining agreement covering members of the
union at the Property, (b) that Buyer agrees to assume and comply with the
successorship provisions of the collective bargaining agreement which are
applicable to owner and (c) that Tenant is the operator and is making
contributions to the union's pension fund on behalf of Buyer.
6.10.8     In connection with the Teamsters and Engineers Collective Bargaining
Agreements, Seller shall execute and deliver to the Buyer a notice substantially
in the form of Exhibit R and shall provide copies to the Teamsters and Engineers
unions.
ARTICLE 7    
REPRESENTATIONS OF BUYER
To induce Seller to execute, deliver and perform under this Contract, Buyer
hereby represents and warrants to Seller as of the Effective Date:
7.1    Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
or similar power and authority to carry on its business as now being conducted.
Buyer is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing
necessary, except where the failure to be so qualified, licensed or in good
standing has not had or would not reasonably be expected to have, individually
or in the aggregate, a Buyer Material Adverse Effect.
7.2    Authority; No Conflict; Required Filings and Consents.
7.2.1    Buyer has all requisite corporate or similar power and authority to
enter into this Contract and each of the Ancillary Agreements to which it is a
party and to consummate the transactions contemplated hereby and thereby.
Buyer’s execution and delivery of this Contract and each Ancillary Agreement to
which it is a party and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or similar action on the part of Buyer. This Contract and each such
Ancillary Agreement has been or will be duly executed and delivered by Buyer
and, assuming this Contract and each such Ancillary Agreement constitutes the
valid and binding obligation of each other party thereto, constitutes the valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, subject, as to enforcement, to the Enforcement Limitations.
7.2.2    The execution and delivery by Buyer of this Contract and each Ancillary
Agreement to which it is a party does not, and the consummation by Buyer of the
transactions contemplated hereby and thereby will not, (a) conflict with, or
result in any violation or breach of, any provision of the organizational
documents of Buyer, (b) result in any violation or breach of, or constitute
(with or without notice or lapse of time, or both) a default (or give rise to a
right of termination, cancellation or acceleration of any obligation or loss of
any material benefit) under, or require a consent or waiver under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
contract or obligation to which Buyer is a party or by which Buyer or any of its
properties or assets may be bound, or (c) subject to the governmental filings
and other matters referred to in Section 7.2.3, conflict with or violate any
permit, concession, franchise, license, judgment or law applicable to Buyer or
any of its properties or assets, except, in the case of clauses (b) and (c), for
any such conflicts, violations, defaults, terminations, cancellations,
accelerations losses or failures to obtain any such consent or waiver which
(i) would not reasonably be expected to have, individually or in the aggregate,
a Buyer Material Adverse Effect or (ii) would not delay or prevent Closing.
7.2.3    No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Buyer in connection with the execution and delivery of this Contract
by Buyer or the consummation by Buyer of the transactions to which it is a party
that are contemplated hereby, except for (a) the filing of the pre-merger
notification report under the HSR Act, (b) any approvals and filing of notices
required under the Gaming Laws, (c) any WARN Act Notification and/or other
notification required to be made by Seller pursuant to law, contract or other
agreement, (d) such consents, approvals, orders, authorizations, permits,
filings, declarations or registrations related to, or arising out of, compliance
with statutes, rules or regulations regulating the consumption, sale or serving
of alcoholic beverages or tobacco or the renaming or rebranding of the
operations at the Property, (e) such other filings, consents, approvals, orders,
authorizations, permits, registrations and declarations as may be required under
the laws of any jurisdiction in which Buyer conducts any business or owns any
assets, the failure of which to make or obtain has not had or would not
reasonably be expected to have, individually or in the aggregate, a Buyer
Material Adverse Effect and (f) any consents, approvals, orders, authorizations,
registrations, permits, declarations or filings required by Seller or its
Affiliates or key employees (including under the Gaming Laws).
7.3    Financing.
7.3.1    Pursuant to Section 5.7.3, Buyer has delivered to Seller information
regarding the Identified Equity Financing Sources. Furthermore, Buyer has
delivered to Seller true and complete copies of the executed mortgage loan and
senior mezzanine loan term sheet, dated on or prior to the Effective Date, from
the lenders described therein relating to the transactions contemplated by this
Contract (such lenders, together with certain additional lenders that are
expected to provide a junior mezzanine loan pursuant to a Junior Mezzanine Loan
Term Sheet, the “Debt Financing Sources” and collectively, such letters together
with any executed Junior Mezzanine Loan Term Sheet, the “Debt Financing
Letters”), pursuant to which the Debt Financing Sources have agreed, subject to
the terms and conditions set forth therein, to provide to Buyer (directly or
indirectly) the debt financing described in the Debt Financing Letters (the
“Debt Financing”, together with the Equity Financing to be provided by the
Identified Equity Financing Sources, the “Financing”), in each case for the
purposes of funding the transactions contemplated by this Contract and paying
Buyer’s related fees and expenses. The aggregate amount of the net proceeds
contemplated by the Financing, together with the Seller Financing (if timely
elected by Buyer pursuant to Section 5.4.7) and any of Buyer's cash on hand,
will be sufficient to pay all amounts required to be paid by Buyer hereunder and
all related fees and expenses then payable by Buyer under the Financing and in
connection with the transactions contemplated by this Contract.
7.3.2    The executed Debt Financing Letters have not been amended, modified,
supplemented, terminated or withdrawn in any way. No such amendment,
modification, supplement, termination or withdrawal is contemplated. Any and all
commitment fees or other fees in connection with the Financing that are payable
on or prior to the Effective Date have been paid by or on behalf of Buyer.
7.3.3    The executed Debt Financing Letters have (a) the legal, valid and
binding obligation of Buyer and, to the knowledge of Buyer, each of the other
parties thereto, (b) enforceable in accordance with its terms against Buyer and,
to the knowledge of Buyer, each of the other parties thereto, subject to general
principles of equity and to bankruptcy, insolvency, reorganization, moratorium
or other similar laws presently or hereafter in effect affecting the rights of
creditors or debtors generally, and (c) in full force and effect. No event has
occurred that, with or without notice, lapse of time, or both, would or would
reasonably be expected to constitute a default or breach under the Debt
Financing Letters on the part of Buyer, or, to the knowledge of Buyer, any of
the other parties thereto, or result in the failure of any condition precedent
under the Debt Financing Letters to be satisfied. Buyer has no reason to believe
that any of the conditions to the Financing will not be satisfied or that the
Financing will not be made available to Buyer on the Closing Date.
7.3.4    None of the Financings involve, and Buyer has no view or intention to
obtain, any financing from, or otherwise assign any or all of its rights under
this Contract to, Landscape Acquisition Holdings Limited or any other special
purpose acquisition company or cash shell listed on the main market or AIM of
the London Stock Exchange or any other similar exchange of any jurisdiction, or
otherwise allow any such Person to directly or indirectly participate in the
transaction contemplated by this Contract.
7.3.5    Buyer has the financial wherewithal to make the Additional Deposit as
such Additional Deposit becomes due pursuant to the terms of this Contract.
7.4    Litigation. There are no actions, claims, suits or proceedings pending
or, to Buyer’s knowledge, threatened against Buyer before any Governmental
Entity which, if determined adversely, could prevent or materially delay Buyer
from completing the transactions contemplated by this Contract.
7.5    Solvency. After giving effect to the transactions contemplated by this
Contract (including the payment of all amounts required to be paid by Buyer
pursuant hereto and the Financing), each of Buyer and New Property Owner will be
Solvent immediately after Closing. For purposes hereof, “Solvent”, when used
with respect to either Buyer or New Property Owner, means that, as of any date
of determination: (a) the amount of the “fair saleable value” of the assets of
such entity will, as of such date, exceed the sum of (i) the value of all
“liabilities of such entity, including a reasonable estimate of the amount of
all contingent and other liabilities,” as of such date, as such quoted terms are
generally determined in accordance with applicable laws governing determinations
of the insolvency of debtors, and (ii) the amount that will be required to pay
the liabilities of such entity on its existing debts (including a reasonable
estimate of the amount of all contingent and other liabilities) as such debts
become absolute and mature; (b) such entity will not have, as of such date, an
unreasonably small amount of capital for the operations of the businesses in
which it is engaged; and (c) such entity will be able to pay its liabilities,
including contingent and other liabilities, as they mature. For purposes of this
definition, “not have an unreasonably small amount of capital for the operation
of the businesses in which it is engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that such
entity will be able to generate enough cash from operations, asset dispositions
or refinancing, or a combination thereof, to meet its obligations as they become
due.
7.6    Waiver of Buyer’s Further Due Diligence Investigation. Buyer acknowledges
that it is familiar with the business of Seller and has had the opportunity,
directly or through its representatives, to inspect the Property and the other
Purchased Assets and conduct due diligence activities with respect to Seller,
including with respect to the Property and the other Purchased Assets. Without
limitation of the foregoing, Buyer acknowledges that the Purchase Price has been
negotiated based on Buyer’s express agreement that there would be no conditions
or other contingencies to consummation of the transactions contemplated by this
Contract other than the conditions set forth in Article 8. Further, without
limiting any representation, warranty or covenant of Seller expressly set forth
herein, Buyer acknowledges that it has waived and hereby waives as a condition
to Closing any further due diligence reviews, inspections or examinations with
respect to the Membership Interests, Property, FF&E, Property Marks and Guest
Data, including with respect to engineering, environmental, survey, financial,
operational, regulatory and legal compliance matters.
7.7    Investment Purpose. Buyer is acquiring the Membership Interests solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities law. Buyer acknowledges that the Membership Interests are
not registered under the Securities Act or any state securities laws, and that
the Membership Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws, as applicable. Buyer
is able to bear the economic risk of holding the Membership Interests for an
indefinite period (including total loss of its investment), and has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risk of its investment. Buyer is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.
ARTICLE 8    
CONDITIONS PRECEDENT, DEFAULT AND TERMINATION
8.1    Buyer’s Closing Conditions. The obligation of Buyer to complete the
transaction contemplated by this Contract is subject to the following conditions
precedent (and conditions concurrent, with respect to deliveries to be made by
the parties at the Closing) (collectively, the “Buyer’s Closing Conditions”),
which conditions may be waived, or the time for satisfaction thereof extended,
by Buyer only in a writing executed by Buyer (provided, however, that Buyer’s
acceptance of the Deed shall be deemed to be a waiver of any unsatisfied
conditions regardless of whether Buyer executes a separate written instrument to
that effect at the Closing):
8.1.1    Seller’s Due Performance. (a) The representations and warranties of
Seller set forth in Sections 6.1 and 6.2 and the representations and warranties
of New Property Owner set forth in Section 6.3 shall be true and correct in all
material respects as of the Closing Date, (b) all of the other representations
and warranties of Seller set forth in this Contract shall be true and correct in
all respects as of the Closing Date, except in the case of this clause (b),
where the failure of such representation or warranty to be so true and correct
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect and (c) Seller, on or prior to the
Closing Date, shall have complied with and/or performed in all material respects
all of the obligations, covenants and agreements required on the part of Seller
to be complied with or performed as of such date pursuant to the terms of this
Contract.
8.1.2    Bankruptcy. No action or proceeding shall have been commenced by or
against Seller, New Property Owner or Guarantor under the federal bankruptcy
code or any state law for the relief of debtors or for the enforcement of the
rights of creditors and be pending as of the Closing Date.
8.1.3    Deliveries. Seller and New Property Owner, as applicable, shall have
delivered to the Escrow Agent or Buyer, as the case may be, such documents or
instruments as are required to be delivered by Seller or New Property Owner
pursuant to the terms of this Contract.
8.1.4    No Legal Impediment. There shall not be in effect as of the Closing
Date any law, or any injunction or order of any governmental or judicial
authority of competent jurisdiction prohibiting, restraining, enjoining or
otherwise preventing the consummation of the transactions contemplated by this
Contract.
8.1.5    HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act shall have expired or been terminated on or prior to
the Closing Date.
8.1.6    Lien or Judgment. If Buyer shall have timely delivered to Seller
written notice (an “Objection Notice”) of an Objection with respect to a Lien or
Judgment contemplated by clause (iv) of Section 3.2 with a value exceeding
$15,000,000 (a “Qualifying LJ”) in accordance with Section 3.2, Seller shall
have either (at Seller’s sole discretion) (a) removed such Qualifying LJ or
caused such Qualifying LJ to be removed on or prior to the Closing Date or (b)
bonded over such Qualifying LJ, escrowed sufficient funds with the Title
Insurer, indemnified the Title Insurer or taken any other similar action at or
prior to Closing such that such Qualifying LJ is omitted from the Title Policy
(or is otherwise insured over by the Title Insurer) without additional cost to
Buyer. Seller may elect not to (in its sole discretion) remove, bond over or
otherwise satisfy such Qualifying LJ and must deliver written notice of such
election (an “Election Notice”) to Buyer within two (2) Business Days following
the delivery of the applicable Objection Notice to Seller, in which case Buyer
shall have the right to elect to (in its sole discretion), upon written notice
to Seller delivered within two (2) Business Days following the delivery of such
Election Notice, either (i) waive the closing condition under this Section 8.1.6
and close Escrow in accordance with this Contract with a credit to the Purchase
Price in the amount of $15,000,000 or (ii) not waive such closing condition and
terminate this Contract (which right must be exercised in such notice from
Buyer). If Buyer exercises the termination right contemplated by the foregoing
clause (ii) and, at the time of such termination, all of Seller’s Closing
Conditions were then satisfied (other than (A) the condition set forth in
Section 8.4.4 (except where any direct or indirect action or inaction by Buyer
or any of its Equity Financing Sources is a cause of such failure), (B) those
conditions that by their nature are to be satisfied at Closing and (C) the
condition set forth in Section 8.4.6), then (1) the Deposit shall be returned to
Buyer and (2) Seller shall pay Buyer’s Pursuit Costs (up to $5,000,000).
8.2    Failure of Buyer’s Closing Conditions. If any of Buyer’s Closing
Conditions have not been fulfilled within the applicable time periods and such
failure to fulfill a condition is not cured by Seller within ten (10) Business
Days after written notice thereof from Buyer, Buyer may:
8.2.1    Waive the Buyer’s Closing Condition and close Escrow in accordance with
this Contract, without adjustment or abatement of the Purchase Price; or
8.2.2    Terminate this Contract by written notice to Seller and the Escrow
Agent, in which event (a) all documents and instruments delivered into Escrow
shall be returned to the party that delivered the same into Escrow (other than
the Deposit, which shall be delivered to Seller (except as contemplated by
Section 8.3)), (b) to the extent that the failure of any applicable Buyer’s
Closing Condition is caused by a Seller default, Seller shall pay for all of the
cancellation charges of the Title Insurer and the Escrow Agent, if any, and
Buyer shall be entitled to pursue its rights and remedies pursuant to the terms
of Section 8.3, and (c) neither party shall have any further liability or
obligation hereunder except as to those obligations which provide that they
survive the termination of this Contract.
8.3    Buyer’s Remedies.
8.3.1    In the event that Closing fails to occur as a result of the default of
Seller in the performance of its obligations under this Contract where such
default has given rise to a failure of the condition set forth in Section
8.1.1(c) to be satisfied within the applicable time period (but only if Seller
has failed to cure such default within ten (10) Business Days after written
notice thereof from Buyer), then upon notice to Seller and the Escrow Agent to
that effect, Buyer may, as its sole remedy, elect to either (a) (i) terminate
this Contract, (ii) receive a return of the Deposit and (iii) require Seller to
pay to Buyer the Pursuit Costs incurred by Buyer up to a maximum of $5,000,000
or (b) seek the specific performance of this Contract within thirty (30) days
following the scheduled Closing Date and recover from Seller its reasonable
attorney’s fees and costs incurred in connection with such specific performance
action as permitted pursuant to Section 17.9; provided, however, that if Seller
or any of its Affiliates has taken an action that actually prohibits or
frustrates Buyer’s ability to obtain the remedy of specific performance, then
Buyer may, in addition to recovering such fees and costs pursuant to Section
17.9, proceed under clause (a) above.
8.3.2    In the event that (a) Closing fails to occur as a result of a failure
of the conditions set forth in Section 8.1.1(a), 8.1.1(b), 8.1.2, 8.1.3, 8.1.4
(except where any direct or indirect action or inaction by Buyer or any of its
Equity Financing Sources is a cause of such failure) or 8.1.6 and (b) the
condition set forth in Section 8.1.5 and all of the conditions set forth in
Section 8.4 shall have been satisfied other than (i) the condition set forth in
Section 8.4.4 (except where any direct or indirect action or inaction by Buyer
or any of its Equity Financing Sources is a cause of such failure), (ii) those
conditions that by their nature are to be satisfied at Closing, (iii) the
condition set forth in Section 8.4.6 and (iv) the condition set forth in Section
8.4.7 (the parties hereto agreeing that Section 5.7.2 governs entitlement to the
Deposit in the event of a Suitability Problem), then upon written notice to
Seller and the Escrow Agent to that effect, Buyer may, as its sole and exclusive
remedy, elect to terminate this Contract and receive a return of the Deposit.
8.3.3    Notwithstanding anything to the contrary herein, the failure of a
condition precedent caused by the action or inaction of a third party not in the
control of Seller shall not be deemed a default by Seller in the fulfillment of
an obligation.
8.4    Seller’s Closing Conditions. The obligation of Seller to complete the
transaction contemplated by this Contract is subject to the following conditions
precedent (and conditions concurrent, with respect to deliveries to be made by
the parties at the Closing) (collectively, the “Seller’s Closing Conditions”),
which conditions may be waived, or the time for satisfaction thereof extended,
by Seller only in a writing executed by Seller:
8.4.1    Buyer’s Due Performance. All of the representations and warranties of
Buyer set forth in this Contract shall be true and correct in all material
respects as of the Closing Date, and Buyer, on or prior to the Closing Date,
shall have complied with and/or performed in all material respects all of the
obligations, covenants and agreements required on the part of Buyer to be
complied with or performed as of such date pursuant to the terms of this
Contract.
8.4.2    Bankruptcy. No action or proceeding shall have been commenced by or
against Buyer under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors.
8.4.3    Deliveries. Buyer shall have delivered to the Escrow Agent or Seller,
as the case may be, such documents or instruments as are required to be
delivered by Buyer pursuant to the terms of this Contract.
8.4.4    No Legal Impediment. There shall not be in effect as of the Closing
Date any law, or any injunction or order of any governmental or judicial
authority of competent jurisdiction prohibiting, restraining, enjoining or
otherwise preventing the consummation of the transactions contemplated by this
Contract.
8.4.5    HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act shall have expired or been terminated on or prior to
the Closing Date.
8.4.6    Outside Date. The Closing shall have occurred no later than the Outside
Date.
8.4.7    Suitability. (a) There shall have been no determination by Seller that
a Suitability Problem exists and/or (b) if Buyer is or becomes required to be
licensed by any Gaming Authority in the State of Nevada, Buyer shall be so
licensed. If Buyer is required to be licensed by any Gaming Authority in the
State of Nevada, then Buyer may begin the application process at any time after
the Effective Date and Seller shall cooperate (at no expense to Seller) with any
reasonable requests of Buyer or any request of such Gaming Authority in
connection therewith.
8.4.8    Culinary CBA. On or prior to the Closing Date, Buyer shall have,
pursuant to Article 27 of the Culinary CBA, executed and become signatory, as
Owner, to the Culinary CBA by executing the Owner & Operator Letter as set forth
in Exhibit Q hereto, or in such alternative form as is acceptable to the union,
and shall acknowledge in writing that, by and through such execution, Buyer is
assuming the Culinary CBA as Owner in accordance with the successorship
provision in Article 27 from and after the Closing Date, including the
obligation to have Seller make pension contributions on its behalf. On or prior
to the Closing Date, Seller shall have executed in writing the Owner and
Operator Letter as set forth in Exhibit Q hereto as required by Section 27.02 of
the Culinary CBA and thereby acknowledging that Seller continues to have
obligations under the Culinary CBA as Operator of the Property.
8.4.9    Seller Financing. Buyer shall have delivered to Seller definitive
agreements with respect to the Seller Financing, in form reasonably acceptable
to Seller, duly executed by each of the parties thereto (other than Seller or
any of its Affiliates).
8.5    Failure of Seller’s Closing Conditions. If any of Seller’s Closing
Conditions have not been fulfilled within the applicable time periods and such
failure to fulfill a condition is not cured by Buyer within ten (10) Business
Days after written notice thereof from Seller, Seller may:
8.5.1    Waive the Seller’s Closing Condition and close Escrow in accordance
with this Contract; or
8.5.2    Terminate this Contract by written notice to Buyer and the Escrow
Agent, in which event (a) the Escrow Agent shall deliver any previously
undelivered Deposit to Seller (which, together with the amount of the Deposit
previously released to Seller, Seller shall retain as liquidated damages, as its
sole and exclusive remedy hereunder, in accordance with the terms of Section
8.6), except as otherwise contemplated by Section 5.7.2, 8.3.1 and 8.3.2, (b)
the Escrow Agent shall return all other documents, instruments and funds
delivered into Escrow to the party that delivered the same into Escrow, (c) to
the extent that the failure of any applicable Seller’s Closing Conditions is
caused by a Buyer default, Buyer shall pay for all of the cancellation charges
of the Title Insurer and the Escrow Agent, if any, and (d) neither party shall
have any further liability or obligation hereunder except as to those
obligations which provide that they survive the termination of this Contract.
8.6    Seller’s Sole Remedy. Prior to entering into this Contract, Buyer and
Seller have considered the damages that would be suffered by Seller in the event
of a default by Buyer of its obligation to purchase the Membership Interests.
Given all the factors which directly affect the value and marketability of the
Property and the other Purchased Assets, the parties realize that it would be
extremely difficult and impracticable, if not impossible, to ascertain with any
degree of certainty the amount of damages which would be suffered by Seller in
the event of Buyer’s failure to perform its obligations under this Contract to
purchase the Membership Interests. The parties hereby agree that a reasonable
amount of liquidated damages is an amount equal to the Deposit. If this Contract
terminates for any reason other than Seller’s breach or default of its
obligations hereunder, then Buyer shall deliver to Seller, at no charge, any and
all documents which Seller may reasonably require for the purpose of removing
any cloud on title to the Property or other Purchased Assets created by the
execution of this Contract. Notwithstanding the foregoing or anything herein to
the contrary, Seller’s rights or remedies shall not be limited with respect to:
(a) the obligations of Buyer under Article 5, Article 10 and Section 17.9, and
(b) those other rights and obligations that, by their terms, survive the
termination of this Contract.
8.7    Limitation on Damages. Notwithstanding anything in this Agreement to the
contrary, in no event shall Buyer or Seller be liable for any consequential,
speculative or punitive damages under this Contract.
8.8    Indemnification for UST Matters.
8.8.1    Indemnification. From the Closing Date until the eighteen (18) month
anniversary of the Property Lease Expiration Date, Seller shall indemnify Buyer
from all liabilities, losses, damages, fines and reasonable and documented
out-of-pocket costs and expenses incurred or suffered by Buyer solely to the
extent they constitute UST Liabilities.
8.8.2    Limitations. Seller shall not be obligated to provide any
indemnification under Section 8.8.1 (a) in excess of $50,000 in the aggregate
and (b) to the extent the relevant UST Liability is discovered, caused,
triggered, increased or accelerated by (i) any direct or indirect act or
omission of Buyer or any of its Affiliates (including any sampling or analysis
of any soil, groundwater or vapors) unless a Governmental Entity of competent
jurisdiction has required such action or omission to be taken or not taken or
(ii) any changes in applicable laws coming into effect following Closing.
8.8.3    Exclusive Remedy. Buyer acknowledges that its sole and exclusive remedy
against Seller and its Affiliates for any liabilities, losses, damages, fines,
costs and expenses that constitute UST Liabilities is under this Section 8.8 and
hereby waives, on its behalf and on behalf of its Affiliates, their
predecessors, successors and assigns, and their respective officers, directors,
employees, agents and partners, to the fullest extent permitted under applicable
Law, any claim or remedy against Seller or its Affiliates now or hereafter
available with respect to any UST Liability, except as expressly set forth in
this Section 8.8.
8.8.4    General Matters.
(a)As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under Section 8.8.1, but in any event no later than ten (10)
Business Days after first becoming aware of such claim, Buyer shall give written
notice to Seller of such claim in accordance herewith (a “Claim Notice”);
provided, however, that the failure of Buyer to promptly deliver such Claim
Notice shall not relieve Seller of its obligations under Section 8.8.1 except to
the extent that Seller shall have been prejudiced thereby. The Claim Notice
shall set forth in reasonable detail (i) the facts and circumstances giving rise
to such claim for indemnification, including all relevant supporting
documentation, then known by Buyer, (ii) the nature of the losses suffered or
incurred or expected to be suffered or incurred and (iii) the amount of losses
actually suffered or incurred and, to the extent the losses have not yet been
suffered or incurred, a good faith estimate of the amount of losses that could
be expected to be suffered or incurred.


(b)Notwithstanding anything in this Section 8.8 to the contrary, each claim for
indemnification asserted in good faith in compliance with Section 8.8.4(a) prior
to the eighteen (18) month anniversary of the Property Lease Expiration Date
shall survive with respect to such claim until such claim is finally resolved
and payment in respect thereof, if any is required to be made under the terms of
this Contract, shall have been made.


(c)Buyer shall take, and cause its Affiliates (as applicable) to (i) cooperate
with Seller to the extent reasonably requested by Seller, and (ii) take all
reasonable measures that are reasonably required to prevent any contingent
liability from becoming an actual liability.


(d)Notwithstanding anything to the contrary in this Agreement, the amount of any
UST Liabilities incurred or suffered by Buyer shall be calculated after giving
effect to (i) any insurance proceeds received from unaffiliated third parties by
Buyer (or any of its Affiliates, as applicable) with respect to such UST
Liabilities (less Buyer’s collection costs and less any applicable deductible)
and (ii) any recoveries obtained by Buyer (or any of its Affiliates, as
applicable) from any other unaffiliated third party (less Buyer’s actual costs
of collection). Buyer shall, and shall cause its Affiliates to, use commercially
reasonable efforts to obtain such proceeds, benefits and recoveries, including
seeking full recovery under all insurance policies issued by unaffiliated third
parties covering any UST Liability, to the same extent as it would if such UST
Liability were not subject to indemnification hereunder. If any such proceeds,
benefits or recoveries are received by Buyer (or any of its Affiliates, as
applicable) with respect to any UST Liability after Seller has made a payment to
Buyer with respect thereto, Buyer (or such Affiliate, as applicable) shall
promptly pay to Seller the amount of such proceeds, benefits or recoveries (up
to the amount of Seller’s payment and less Buyer’s collection costs and less any
deductible).


(e)Upon making any payment to Buyer in respect of any UST Liabilities, Seller
will, to the extent of such payment, be subrogated to all rights of Buyer (and
its Affiliates) against any third party (excluding any insurer) in respect of
the UST Liabilities to which such payment relates. Buyer (and its Affiliates)
and Seller will execute upon request all instruments reasonably necessary to
evidence or further perfect such subrogation rights.


(f)To the extent permitted by law, any amounts payable under Section 8.8.1 shall
be treated by Buyer and Seller as an adjustment to the Purchase Price.


8.9    Indemnification for Legionella Matters. Seller and Seller’s Affiliates
shall jointly and severally indemnify Buyer and its successors and assigns from
all liabilities, losses, damages, fines and reasonable and documented
out-of-pocket costs and expenses incurred or suffered by Buyer solely to the
extent they constitute Legionnaire’s Liabilities. The provisions of this Section
8.9 shall expressly survive Closing and shall incorporate by reference Section
8.8.4 (exclusive of clause (b) thereof) with each reference therein to Section
8.8, instead referring to Section 8.9 and each reference therein to UST
Liabilities instead referring to Legionnaire’s Liabilities.
8.10    Indemnification for Guest Data/Privacy Matters. Seller and Seller’s
Affiliates shall jointly and severally indemnify Buyer and its successors and
assigns from all liabilities, losses, damages, fines and reasonable and
documented out-of-pocket costs and expenses incurred or suffered by Buyer solely
to the extent in connection with the matters set forth on Schedule 6.2.4. The
provisions of this Section 8.10 shall expressly survive Closing and shall
incorporate by reference Section 8.8.4 (exclusive of clause (b) thereof) with
each reference therein to Section 8.8, instead referring to Section 8.10 and
each reference therein to UST Liabilities instead referring to the matters set
forth on Schedule 6.2.4.
8.11    Casualty. As promptly as practicable after the occurrence of a Casualty
prior to the Closing Date (but in any event no later than five (5) Business Days
thereafter), Seller shall notify Buyer of the occurrence of such Casualty. If
such Casualty occurs prior to the Closing Date and such Casualty is a Major
Casualty or a Material Business Interruption Casualty (each as defined in the
Property Lease), each of Seller and Buyer shall have a period of thirty (30)
days after the occurrence of such Casualty within which to elect to terminate
this Contract upon written notice to the other party. Notwithstanding any other
terms of this Contract, in the event this Contract is terminated pursuant to
this Section 8.11, Seller shall return the Deposit to Buyer and thereafter
neither Seller nor Buyer shall have any further liability to the other under
this Contract except for those rights and obligations that, by their terms,
survive the termination of this Contract. If no such election to terminate is
timely made with respect to a Major Casualty or Material Business Interruption
Casualty, each of Seller and Buyer shall be deemed to have waived its rights
under this Section 8.11 with respect to such Casualty and the Closing shall
proceed as scheduled subject to and in accordance with the provisions of this
Contract (including, without limitation, the execution and delivery of the
Property Lease by Seller and Buyer at the Closing); provided, however, that (a)
Seller shall promptly submit a claim for insurance proceeds in relation to such
Casualty and Seller shall engage one of the insurance adjusters referred to in
clause (b)(i)(A) below to handle such claim; (b) at Closing, Seller shall (i)
assign to Buyer, and/or, to the extent received by Seller prior to the Closing,
credit to Buyer, against the Purchase Price, all insurance proceeds with respect
to such damage to the Purchased Assets, less (A) the reasonable costs of
adjustment and collection of the claim paid to either McLarens or Crawford &
Company (each of which is approved by Seller and Buyer to act as an adjuster of
such claim and which adjuster shall be jointly selected by Seller and Buyer and,
in the absence of an agreement, one of them shall be selected randomly) which
costs shall not exceed six percent (6%) of any proceeds actually received
pursuant to such claim, and (B) any proceeds applied to remedy any unsafe
conditions at the Property required by applicable law or Governmental Entity and
covered by Seller’s insurance, and (ii) credit to Buyer, against the Purchase
Price, the amount equal to the lesser of (y) the applicable deductible with
respect to such damage (to the extent not already paid by Seller) and (z) the
estimated cost of restoration and repair of the damaged Purchased Assets, all of
which shall constitute full compensation for the damage to the Purchased Assets
and Seller shall have no responsibility for restoration or repair of the
Purchased Assets or any resultant loss, directly, by subrogation, or otherwise;
and (c) after Closing, Buyer shall, promptly following receipt of the insurance
proceeds from the insurers, commence and diligently pursue to completion the
repair of the affected portions of the Purchased Assets, including, without
limitation, the improvements on the Property (but, for the avoidance of doubt,
excluding any damaged Gaming Equipment and other personal property belonging to
Seller after the Closing which shall be restored or replaced by Seller to the
extent Seller receives insurance proceeds (but Seller shall be responsible for
paying any deductible) with respect thereto) substantially to their condition
immediately preceding the Casualty (or in such other manner as Seller and Buyer
may otherwise agree). If a Casualty occurs after the Closing Date, this Contract
shall not terminate or be terminable and the rights and obligations of Seller
(as Tenant) and the New Property Owner (as Landlord) shall be governed by the
applicable casualty provisions set forth in Article 7 of the Property Lease. 
This Section 8.11 is intended as an express provision with respect to casualty
of the Property prior to the Closing which supersedes the provisions of the
Nevada Uniform Vendor and Purchaser Risk Act.
8.12    Outside Date Determination. As of the Effective Date, the “Outside Date”
shall be November 4, 2019 (the “Initial Target Closing Date”). The Outside Date
may be extended as follows:
8.12.1    Buyer may, in its sole discretion, extend the Outside Date to December
4, 2019 (the “Extended Target Closing Date”) so long as Buyer (i) delivers
written notice to Seller on or prior to October 30, 2019 of its intent to make
such extension and (ii) delivers the Additional Deposit, in Immediately
Available Funds, to the Escrow Agent no later than November 1, 2019 and (iii)
delivers to Seller no later than November 1, 2019 either an executed Junior
Mezzanine Loan Term Sheet or evidence of equity financing reasonably
satisfactory to Seller that, in either case, together with the Debt Financing to
be obtained pursuant to the executed Debt Financing Letters, Buyer will have
sufficient debt and equity financing to close the acquisition of the Purchased
Assets on the Extended Target Closing Date;
8.12.2    If, on the Initial Target Closing Date or the Extended Target Closing
Date, as applicable, any of the conditions set forth in Sections 8.1.4 or 8.4.4
(in each case, solely with respect to any law, injunction or order entered
pursuant to the HSR Act) or Sections 8.1.5 or 8.4.5 shall have not been
satisfied, but all other conditions set forth in Sections 8.1 and 8.4 shall have
been satisfied (other than those conditions that by their nature are to be
satisfied at Closing), either Buyer or Seller may extend the Outside Date to
January 3, 2020 by providing written notice thereof to the other party on or
prior to the Business Day immediately preceding the Initial Target Closing Date
or the Extended Target Closing Date, as applicable;
8.12.3    If prior to the Initial Target Closing Date or the Extended Target
Closing Date, as applicable, (x) a Gaming Authority in the State of Nevada
requires that Buyer be licensed by such Gaming Authority in order to own the
Purchased Assets, (y) Buyer shall have submitted, within thirty (30) days of
first becoming aware of any such licensing requirement all necessary
applications, filings or information to obtain such license, and (z) the
condition set forth in Section 8.4.7(b) shall not have been satisfied but all of
the other conditions set forth in Sections 8.1 and 8.4 shall have been satisfied
(other than those conditions that by their nature are to be satisfied at
Closing), either Buyer or Seller may extend the Outside Date to September 13,
2020 by providing written notice thereof on or prior to the Business Day
immediately preceding the Initial Target Closing Date or the Extended Target
Closing Date, as applicable (it being understood that if following such
applicable date Buyer fails to (i) timely provide any information required by
applicable Gaming Authorities and (ii) comply with the obligations in the third,
fourth, fifth and sixth sentences of Section 5.6.1 (as though they applied to
obtain such license) and Section 5.6.2 in respect of such license, Seller may
terminate this Contract upon written notice to Buyer and such termination shall
be treated as though this Contract was terminated due to a Buyer Bad Act
Suitability Problem under Section 5.7.2; or
8.12.4    If a Major Casualty or a Material Business Interruption Casualty
occurs within thirty (30) days prior to the Initial Target Closing Date or the
Extended Target Closing Date, as applicable, the Outside Date will be
automatically extended until the date that is thirty (30) days after such
Casualty to allow Seller and Buyer to determine its election contemplated by the
second sentence of Section 8.11.
ARTICLE 9    
ESCROW
9.1    Escrow. The Escrow Agent is authorized and agrees by acceptance thereof
to deposit the Deposit promptly into an interest-bearing account in an
institution insured by the Federal Deposit Insurance Corporation or as otherwise
instructed by Seller and Buyer in writing, and to hold same in escrow and in
accordance with the terms and conditions of this Contract until same is to be
distributed as provided herein. In the event of doubt as to the Escrow Agent’s
duties or liabilities under the provisions of this Contract, the Escrow Agent
may, in the Escrow Agent’s sole discretion, continue to hold the subject matter
of the Escrow until the parties mutually agree to disbursement thereof, or until
a judgment of a court of competent jurisdiction shall determine the rights of
the parties thereto, or the Escrow Agent may deposit same with the clerk of the
court having jurisdiction of the dispute, and upon notifying all parties
concerned of such action, all liability on the part of the Escrow Agent shall
fully terminate, except to the extent of accounting for any items theretofore
delivered out of Escrow. In the event of any suit between Buyer and Seller
wherein the Escrow Agent is made a party by virtue of acting as the Escrow Agent
hereunder, or in the event of any suit wherein the Escrow Agent interpleads the
subject matter of this Escrow, the Escrow Agent shall be entitled to recover
reasonable attorney’s fees and costs incurred, said fees and costs to be charged
and assessed as court costs awarded to the prevailing party. Seller and Buyer
hereby designate the Escrow Agent as the “Reporting Person” for the transaction
pursuant to Section 6045(e) of the Code.
9.2    Opening of Escrow. Promptly following mutual execution of this Contract,
Buyer and Seller shall cause an escrow (“Escrow”) to be opened with the Escrow
Agent (the “Opening of Escrow”) by delivery to the Escrow Agent of a fully
executed copy of this Contract. The Escrow Agent shall promptly deliver to Buyer
and Seller written notice of the date of the Opening of Escrow. This Contract
shall constitute escrow instructions to the Escrow Agent as well as the
agreement of the parties. The Escrow Agent is hereby appointed and designated to
act as the Escrow Agent and instructed to deliver, pursuant to the terms of this
Contract, the documents and funds to be deposited into Escrow as herein
provided. The parties shall execute such additional escrow instructions (not
inconsistent with this Contract as determined by counsel for Buyer and Seller)
as the Escrow Agent shall deem reasonably necessary for its protection,
including the Escrow Agent’s general provisions (as may be modified by Buyer,
Seller and Escrow Agent). In the event of any inconsistency between the
provisions of this Contract and such additional escrow instructions, the
provisions of this Contract shall govern.
ARTICLE 10    
BROKERAGE
Seller hereby represents and warrants to Buyer that Seller has not dealt with
any broker or finder with respect to the Purchased Assets or any of the
transactions contemplated hereby other than CBRE and Deutsche Bank Securities
Inc. (together, “Seller’s Broker”), which shall be paid a commission by Seller
at and only upon Closing, pursuant to separate agreements between Seller (or an
Affiliate of Seller) and Seller’s Broker. Buyer hereby represents and warrants
to Seller that Buyer has not dealt with any broker or finder with respect to the
Purchased Assets or any of the transactions contemplated hereby other than
Seller’s Broker. Seller shall indemnify, defend and hold Buyer harmless from any
claim for brokerage commission or finder’s fee asserted by Seller’s Broker or
any broker or finder or any other Person claiming to have been engaged by
Seller. Buyer shall indemnify, defend and hold Seller harmless from any claim
for brokerage commission or finder’s fee asserted by any broker or finder or any
other Person claiming to have been engaged by Buyer. The provisions of this
Article 10 shall survive Closing or termination of this Contract, and such
indemnities are not limited by any measure of liquidated damages set forth
herein.
ARTICLE 11    
CONDEMNATION
If, after the Effective Date and prior to the Closing Date, any portion of the
Property is taken by exercise of the power of eminent domain or any proceedings
are threatened or instituted to effect such a taking, Seller shall promptly give
Buyer notice of such occurrence, and if in the commercially reasonable judgment
of Buyer such condemnation is material and would frustrate the current use of
the Property or any material part thereof or Buyer’s Contemplated Redevelopment,
Buyer shall, within ten (10) days after receipt of such notice, elect either
(a) to terminate this Contract, in which event the Deposit shall be forthwith
returned to Buyer and all obligations of the parties hereunder shall cease and
this Contract shall have no further force and effect, except as to those
obligations which provide that they survive termination of this Contract, or
(b) to close the transaction contemplated hereby as scheduled (except that if
the Closing Date is sooner than ten (10) days following Buyer’s receipt of such
notice, Closing shall be delayed until Buyer makes such election), without any
abatement of or adjustment to the Purchase Price. If Buyer elects to continue
with Closing as provided above or no such election is timely made, then Buyer
shall be deemed to have waived its termination rights under this Article 11;
provided, however, that Buyer shall be entitled to all of the proceeds of any
condemnation award related to the Property and Seller shall execute and deliver
all documents reasonably requested of Seller in order to effectuate the
foregoing. This Article 11 is intended as an express provision with respect to
condemnation of the Property prior to Closing which supersedes the provisions of
the Nevada Uniform Vendor and Buyer Risk Act.
ARTICLE 12    
CLOSING
12.1    Closing. Provided that the satisfaction or waiver of Buyer’s Closing
Conditions and Seller’s Closing Conditions have occurred, Closing shall occur
through Escrow on the Closing Date, or on such other date, place and/or time as
the parties may mutually agree.
12.2    Seller’s Deposits. On or before one (1) Business Day prior to the
Closing Date, Seller shall deliver to the Escrow Agent the following closing
documents, each duly executed by Seller and its Affiliates (including New
Property Owner), as applicable, and acknowledged, if applicable (collectively,
“Seller’s Deposits”):
12.2.1    The executed Organizational Documents;
12.2.2    The Deed, together with the State of Nevada Declaration of Value form
setting forth the applicable exemption from the real property transfer tax (the
“Declaration of Value”);
12.2.3    A bill of sale and assignment and assumption agreement in respect of
the transfer of the ownership of the FF&E and a co-ownership interest in the
Guest Data (subject to the Use Restrictions) to New Property Owner in the form
attached hereto as Exhibit I
12.2.4    A trademark assignment agreement in respect of the transfer of the
Property Marks to New Property Owner in the form attached hereto as Exhibit J;
12.2.5    An assignment of interests agreement in respect of the Membership
Interests in the form attached hereto as Exhibit K (the “Assignment of Interests
Agreement”);
12.2.6    A lease in respect of the lease of the Property and the FF&E by Seller
to take effect as of the Closing Date in the form attached hereto as Exhibit L
(the “Property Lease”);
12.2.7    The SNDA (as defined in the Property Lease);
12.2.8    An affidavit executed by Seller substantially in the form attached
hereto as Exhibit M;
12.2.9    An updated list of Owned Gaming Equipment;
12.2.10    Documents evidencing the legal status, good standing and authority of
Seller and such other documents, instruments, affidavits, certifications and
confirmations as may reasonably be required by the Title Insurer or Escrow Agent
to fully effect and consummate the transactions contemplated hereby, so long as
they do not require Seller to expend any additional money or undertake any
additional liabilities not contemplated in this Contract; and
12.2.11    The Closing Statement.
12.3    Approval of Closing Documents. All Closing documents to be furnished by
Seller or Buyer pursuant hereto the form of which is not attached to this
Contract shall be in form and substance reasonably satisfactory to both Seller
and Buyer.
12.4    Buyer’s Deposits. On or before one (1) Business Day prior to the Closing
Date, Buyer shall deliver to the Escrow Agent each of the following items, duly
executed by Buyer, if applicable, and acknowledged, if applicable (collectively,
“Buyer’s Deposits”):
12.4.1    The amount of the Purchase Price less the Paid Deposit, together with
Buyer’s portion of the Closing Expenses pursuant to Section 4.2;
12.4.2    The Declaration of Value;
12.4.3    The Assignment of Interests Agreement;
12.4.4    The Property Lease;
12.4.5    Documents evidencing the legal status, good standing and authority of
Buyer and such other documents, instruments, affidavits, certifications and
confirmations as may reasonably be required by the Title Insurer or Escrow Agent
to fully effect and consummate the transactions contemplated hereby, so long as
they do not require Buyer to expend any additional money or undertake any
additional liabilities not contemplated in this Contract; and
12.4.6    The Closing Statement.
12.5    Actions by Escrow Agent. Provided that the Escrow Agent shall not have
received on or before the Business Day immediately preceding the Closing Date
written notice from Buyer or Seller of the failure of any condition to the
Closing or of the termination of Escrow and this Contract, when Seller has
deposited into Escrow the necessary documents and authorized the Escrow Agent to
take such actions, the Escrow Agent shall cause the Deed and the Declaration of
Value to be recorded in the Land Records and obtain conformed copies thereof for
distribution to Buyer and Seller at Closing. Provided that the Escrow Agent
shall not have received on or before the Closing Date written notice from Buyer
or Seller of the failure of any condition to the Closing or of the termination
of Escrow and this Contract, when Buyer and Seller have deposited into Escrow
the documents and funds required by this Contract and authorized Closing, the
Escrow Agent shall, in the order and manner herein below indicated, take the
following actions:
12.5.1    Funds. Disburse all funds as follows:
12.5.1.1    pursuant to the Closing Statement, retain for the Escrow Agent’s own
account all escrow fees and costs, disburse to the Title Insurer the fees and
expenses incurred in connection with the issuance of the Title Policy and
disburse to any other Persons entitled thereto the amount of any other Closing
Expenses;
12.5.1.2    disburse to Seller an amount equal to the Purchase Price, less or
plus the net debit or credit to Seller by reason of the allocations of the
Closing Expenses set forth on the Closing Statement, less the amount of the
Deposit previously released to Seller; and
12.5.1.3    disburse to the party who deposited the same any remaining funds in
the possession of Escrow Agent after payments pursuant to Sections 12.5.1.1 and
12.5.1.2 have been completed.
12.5.2    Recording. Cause any other documents which the parties hereto may
mutually direct to be recorded in the Land Records and obtain (or retain, as
applicable) conformed copies thereof for distribution to Buyer and Seller.
12.5.3    Delivery of Documents. Deliver: (a) to Seller (i) one original of all
documents deposited into Escrow by Buyer, (ii) one copy of all documents
deposited into Escrow by Seller (other than any documents being recorded), and
(iii) one conformed copy of each document recorded pursuant to the terms hereof;
and (b) to Buyer, (i) one original of all documents deposited into Escrow by
Seller, (ii) one copy of all documents deposited into escrow by Buyer (other
than any documents being recorded), and (iii) one conformed copy of each
document recorded pursuant to the terms hereof.
12.6    Additional Seller Deliveries. Seller shall use its commercially
reasonable efforts to locate the “as built” drawings and all plans,
specifications and warranties relating to the Property that are in its
possession. At Closing, Seller shall deliver or make available to Buyer such
drawings, plans, specifications and warranties to the extent they have been
located by Seller and they are in Seller’s possession.
ARTICLE 13    
NOTICES
Any notice, request, demand, instruction or other document to be given or served
hereunder or under any document or instrument executed pursuant hereto shall be
in writing and shall be delivered personally with a receipt requested therefor
or by facsimile or sent by a recognized overnight courier service or by United
States registered or certified mail, return receipt requested, postage prepaid
and addressed to the parties at their respective addresses set forth below, and
the same shall be effective (i) upon receipt or refusal if delivered personally,
(ii) one (1) Business Day after depositing with such an overnight courier
service, (iii) three (3) Business Days after deposit in the mail if mailed; or
(iv) upon the date noted on sender’s facsimile confirmation if delivered by
facsimile, provided such confirmation time is prior to 5:00 p.m. Pacific Time,
otherwise the facsimile will be deemed delivered on the next Business Day. A
party may change its address for receipt of notices by service of a notice of
such change in accordance herewith. All notice by facsimile shall be
subsequently confirmed by United States certified or registered mail or by
recognized overnight courier service. Notices delivered by an attorney for a
party shall be deemed given by such party.


If to Buyer:
Milbank LLP

55 Hudson Yards
New York, NY 10001
Attn: Kevin J. O’Shea
FAX: (212) 822-5254
    
Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attn: Deborah Conrad
FAX: (213) 629-5063


with a copy to:
Imperial Companies

888 Seventh Avenue
27th Floor
New York, NY 10019
Attn: Tom Ellis
FAX: (212) 894-7907


If to Seller:        Rio Properties, LLC
c/o Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109
Attn: Eric Hession
FAX: (702) 407-6420


with a copy to:    Rio Properties, LLC
c/o Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109
Attn: General Counsel
FAX: (702) 407-6418
                
and


corporatelaw@caesars.com
and


Brownstein Hyatt Farber Schreck, LLP
100 North City Parkway, Suite 1600
Las Vegas, Nevada 89106
Attn: Angela Otto
FAX: (702) 382-8135


and


Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attn: Jodi A. Simala
FAX: (312) 706-8436


ARTICLE 14    
ENTIRE AGREEMENT, AMENDMENTS AND WAIVERS
This Contract contains the entire agreement, understanding and specification of
rights and obligations of the parties with respect to the subject matter hereof,
and supersedes any term sheets relating to the subject matter hereof, and the
same may not be amended, modified or discharged nor may any of its terms be
waived except by an instrument in writing signed by the party to be bound
thereby; provided, that the Confidentiality Agreement, as modified by this
Contract, and the Property Lease shall remain in full force and effect after the
Closing Date and the Seller Guaranty shall remain in full force and effect after
the Effective Date. No amendment or waiver to this Article 14, Section 15.1,
Section 5.4, Section 8.6, Section 17.4, Section 17.14 or defined terms used
therein (or to any other provision or definition of this Contract to the extent
that such amendment or waiver would modify the substance of any such foregoing
Section or defined term used therein) that is adverse in any material respect to
any Debt Financing Related Party shall be effective as to such Debt Financing
Related Party without the written consent of such Debt Financing Related Party.
ARTICLE 15    
THIRD PARTY BENEFITS AND ASSIGNMENT
15.1    Third Party Benefits. This Contract is for the sole and exclusive
benefit of the parties hereto and their respective successors and permitted
assigns, and no third party is contemplated to or shall have any rights
hereunder. Notwithstanding anything to the contrary contained herein, each Debt
Financing Source is intended to be, and shall be, an express third-party
beneficiary of this Section 15.1, Section 5.4, Section 8.6, Article 14, Section
17.4 and Section 17.14.
15.2    Assignment. Neither all nor any portion of Buyer’s interest under this
Contract may be sold, assigned, encumbered, conveyed, or otherwise transferred,
whether directly or indirectly, voluntarily or involuntarily, or by operation of
law or otherwise (including by a transfer of interests in Buyer either directly
or indirectly) (collectively, a “Transfer”), without the prior written consent
of Seller, which consent may be granted or denied in its sole and absolute
discretion, provided that no consent of Seller shall be required for the
collateral assignment of this Contract to the Debt Financing Sources. Any
attempted Transfer without Seller’s required consent shall be null and void. No
Transfer shall operate to release Buyer or alter Buyer’s primary liability to
perform its obligations under this Contract.
ARTICLE 16    
TAX DISCLOSURE
Each of Seller and Buyer agree to cooperate fully with the other in completing
or filing any disclosure documents or in otherwise satisfying any disclosure
requirements of the Code and any state or local taxing authority.
ARTICLE 17    
MISCELLANEOUS
17.1    Further Assurances. The parties each agree to do, execute, acknowledge
and deliver all such further acts, instruments and assurances and to take all
such further action before or after Closing as shall be necessary or desirable
to fully carry out this Contract and to fully consummate and effect the
transactions contemplated hereby.
17.2    Survival and Benefit.
17.2.1    All agreements, indemnifications and obligations of the parties which
are intended to be performed in whole or in part after Closing shall survive
Closing and the same shall inure to the benefit of, and be binding upon, the
respective successors and permitted assigns of the parties. Notwithstanding the
foregoing, except as otherwise expressly set forth elsewhere in this Contract,
all of the representations and warranties of Buyer and Seller set forth in this
Contract shall survive the Closing Date for a period of twelve (12) months only;
provided, Seller shall not have any liability or obligation with respect to any
representation or warranty contained herein unless on or prior to a date which
is not later than twelve (12) months following the Closing Date Buyer shall have
notified Seller in writing setting forth specifically the representation or
warranty allegedly breached, and a description of the alleged breach in
reasonable detail. Notwithstanding anything herein to the contrary, in no event
shall such liability of Seller for the breach of its representations and
warranties set forth in this Contract (a) accrue until the aggregate amount of
damages incurred by Buyer exceeds One Million Five Hundred Thousand and No/100
Dollars ($1,500,000) (the “Deductible”), in which case Seller only shall be
liable for damages in excess of the Deductible, or (b) exceed, in the aggregate,
the sum of Twenty-Five Million and No/100 Dollars ($25,000,000.00). All
liabilities and obligations of Seller under any representation or warranty made
by Seller under this Contract shall lapse and be of no further force or effect
with respect to any matters not contained in a written notice delivered as
contemplated above on or prior to twelve (12) months following the Closing Date.
17.2.2    After Closing, the right to damages as limited by Section 17.2.1 shall
constitute the sole and exclusive remedy of Buyer for any claim arising out of,
resulting from or incurred in connection with any claims regarding matters
arising under or otherwise relating to this Contract or the subject matter
hereof; provided, that (a) in the event of Fraud by Seller, Buyer shall have all
remedies available at law or in equity (including for tort) with respect thereto
and (b) in no event shall the Property Lease Obligations, including any
representations or warranties by Seller, as Tenant under the Property Lease, be
subject to the provisions of this Section 17.2.2. For purposes hereof, “Fraud”
means the making by Seller of a statement of fact in the express representations
and warranties set forth in Article 6 with intent to deceive Buyer and requires
(i) a false representation of material fact, (ii) with knowledge that such
representation is false, (iii) with an intention to induce Buyer to act or
refrain from acting in reliance upon it, (iv) causing Buyer, in justifiable
reliance upon such false representation and with ignorance of the falsity of
such representation, to take or refrain from taking action and (v) causing Buyer
to suffer damage by reason of such reliance.
17.3    Interpretation.
17.3.1    The headings and captions herein are inserted for convenient reference
only and the same shall not limit nor construe the paragraphs or sections to
which they apply nor otherwise affect the interpretation hereof.
17.3.2    The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder”, and any
similar terms shall refer to this Contract, and the term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the Effective Date.
17.3.3    Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words importing the singular
number shall mean and include the plural number and vice versa.
17.3.4    Words importing Persons shall include firms, associations,
partnerships (including limited partnerships), trusts, corporations and other
legal entities, including public bodies, as well as natural Persons. No
reference herein to Seller or Buyer shall, in and of itself, be deemed to refer
to its shareholders or members as such.
17.3.5    The terms “include,” “including,” and similar terms shall be construed
as if followed by the phrase “without being limited to”.
17.3.6    This Contract shall not be construed more strictly against one party
than against the other merely by virtue of the fact that it may have been
prepared primarily by counsel for one of the parties, it being recognized that
both Buyer and Seller have contributed substantially and materially to the
preparation of this Contract.
17.3.7    In the event that the date for the performance of any covenant or
obligation under this Contract shall fall on a Saturday, Sunday or legal holiday
in the State of Nevada, the date for performance thereof shall be extended to
the next Business Day.
17.3.8    Any condition precedent imposed as a contingency under this Contract
may be waived by the party entitled to satisfaction of the condition as a
pre-requisite to that party’s performance. Any condition precedent which remains
unsatisfied upon Closing shall be deemed to be waived by the party entitled to
satisfaction.
17.3.9    Unless otherwise expressly provided herein, any agreement, instrument,
statute, rule or regulation defined or referred to herein or in any agreement or
instrument defined or referred to herein means such agreement, instrument,
statute, rule or regulation as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, rules and regulations) by succession of
comparable successor statutes, rules and regulations.
17.3.10    “knowledge” when used in the phrase “knowledge of Seller” or
“Seller’s knowledge” and words of similar import means the actual knowledge of:
Steve Ellis, Michael Massari and Pamela Taylor.
17.4    Governing Law; Venue; Waiver of Jury Trial.
17.4.1    This Contract and the transactions contemplated hereby, and all
disputes between the parties hereto under or related to this Contract or the
facts and circumstances leading to its execution, whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the laws of the
State of Nevada, applicable to contracts executed in and to be performed
entirely within the State of Nevada, without regard to the conflicts of laws
principles thereof.
17.4.2    Each of the parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any Nevada state
court, or federal court of the United States of America, in each case, sitting
in Clark County, Nevada, and any appellate court from any thereof, in any
proceeding arising out of or relating to this Contract or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereto hereby irrevocably and unconditionally (a) agrees not
to commence any such proceeding except in such courts, (b) agrees that any claim
in respect of any such proceeding may be heard and determined in such Nevada
state court or, to the extent permitted by law, in such federal court, in each
case sitting in Clark County, Nevada, (c) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such proceeding in any such Clark County, Nevada
State or federal court, (d) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such Clark County, Nevada state or Federal court, and (e) to the extent
such party is not otherwise subject to service of process in the State of
Nevada, agrees that delivery of a notice to it in accordance with Article 13
shall constitute acceptance of legal process and agrees that service made by
such means shall have the same legal force and effect as if served upon such
party personally within such state. Each of the parties hereto agrees that a
final judgment in any such proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
17.4.3    Notwithstanding anything herein to the contrary, each of the parties
hereto (a) submits to the exclusive jurisdiction of the state and federal courts
sitting in the Borough of Manhattan within the City of New York, New York and
the appellate courts thereof in any action or proceeding against a Debt
Financing Related Party arising out of or relating to the Debt Financing or the
Debt Financing Letters or its performance or subject matter, (b) agrees that all
claims in respect of such proceeding may be heard and determined in any such
court and (c) agrees not to bring any action or proceeding against a Debt
Financing Related Party arising out of or relating to the Debt Financing or the
Debt Financing Letters or its performance or subject matter in any other
courts.  Each of the parties hereto waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. Each of the parties hereto agrees that any claims brought against a
Debt Financing Related Party arising out of relating to the Debt Financing or
the Debt Financing Letters, its performance or its subject matter shall be
governed by the laws of the State of New York without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of New York.
17.4.4    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS CONTRACT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS CONTRACT AND ANY OF THE AGREEMENTS DELIVERED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (b) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (c) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (d) IT HAS BEEN INDUCED TO
ENTER INTO THIS CONTRACT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 17.4. THIS SECTION SHALL SURVIVE ANY TERMINATION
OF THIS CONTRACT PRIOR TO THE CLOSING AND SHALL ALSO SURVIVE THE RECORDATION OF
THE DEED AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.
17.5    Time. Time is of the essence in this Contract.
17.6    Cure Periods. Neither Seller nor Buyer shall avail itself of any remedy
granted to it hereunder based upon an alleged default of the other party
hereunder unless and until written notice of the alleged default, in reasonable
detail, has been delivered to the defaulting party by the non-defaulting party
and the alleged default has not been cured on or before 5:00 p.m. (Pacific Time)
on the fifth (5th) Business Day next following delivery of said notice of
default, except for any different (longer or shorter) cure period as may be
otherwise specifically set forth in this Contract. Notwithstanding the
foregoing, there shall be no cure period for a party’s failure to close on the
Closing Date or make its required deposits (i.e., the Seller’s Deposits and the
Buyer’s Deposits, respectively) to Escrow prior to the Closing Date as set forth
in Sections 12.2 and 12.4.
17.7    Waiver of Known Defaults. Notwithstanding anything to the contrary
contained herein, and without limiting Section 17.3.10, in the event that either
party hereto has actual knowledge of the default of the other party (a “Known
Default”), but nonetheless elects to consummate the transaction contemplated
hereby and proceeds to Closing, then the rights and remedies of the
non-defaulting party shall be waived with respect to any such Known Default upon
the Closing and the defaulting party shall have no liability with respect
thereto except for any written agreement that may have been executed and
delivered by Seller and Buyer as a condition to such party’s agreement to close
over such Known Default.
17.8    No Recording. Buyer shall not record this Contract or any memorandum or
other notice thereof, except that Buyer may record a lis pendens in connection
with its exercise of its remedies under Section 8.3(b). If such recording shall
occur, Seller shall have, in addition to all other remedies for breach by law,
the right to terminate this Contract by written notice to Buyer and obtain the
Deposit.
17.9    Attorneys’ Fees. In the event that it is necessary for either party to
this Contract to resort to an attorney in order to enforce the provisions of
this Contract, the prevailing party shall be entitled to an award of reasonable
out-of-pocket attorney’s fees and costs. The provisions of this Section 17.9
shall survive any termination of this Contract and the Closing.
17.10    Severability. If any portion of this Contract as applied to either
party or to any circumstances shall be adjudged by a court to be void or
unenforceable, such portion shall be deemed severed from this Contract and shall
in no way effect the validity or enforceability of the remaining portions of
this Contract.
17.11    Counterparts. This Contract and any document or instrument executed
pursuant hereto may be executed in any number of counterparts, including
facsimile and electronic counterparts (including in .pdf form), each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
17.12    Waiver of Conditions. No waiver of any of the provisions of this
Contract shall constitute a waiver of any other provisions, whether or not
similar, nor shall any waiver be a continuing waiver. Except as expressly
provided in this Contract, no waiver shall be binding unless executed in writing
by the party making the waiver. Either party may waive any provisions of this
Contract intended for its benefit; provided, however, such waiver shall in no
way excuse the other party from the performance of any of its other obligations
under this Contract.
17.13    Conflicts. (a) Each party acknowledges and agrees that Mayer Brown LLP,
Brownstein Hyatt Farber Schreck, LLP, Greenberg Traurig, LLP and Akin Gump
Strauss Hauer & Feld LLP (each, “Seller’s Counsel”) has acted as counsel to
Seller in connection with the negotiation of this Contract and consummation of
the transactions contemplated hereby. Buyer hereby consents and agrees to, and
agrees to cause its Affiliates to consent and agree to, Seller’s Counsel
representing Seller or any of its Affiliates after Closing, including with
respect to disputes in which the interests of Seller or any of its Affiliates
may be directly adverse to Buyer and its Affiliates. In connection with the
foregoing, Buyer hereby irrevocably waives and agrees not to assert, and agrees
to cause its Affiliates to irrevocably waive and not to assert, any conflict of
interest arising from or in connection with Seller’s Counsel’s representation of
Seller or any of its Affiliates prior to and after Closing.
(b)    Each party acknowledges and agrees that Milbank LLP, DLA Piper LLP,
Holland & Hart LLP, Korshak, Kracoff, Kong & Sugano, LLP, Employees Benefits Law
Group, PC and Alonso Law Limited (each, “Buyer’s Counsel”) has acted as counsel
to Buyer in connection with the negotiation of this Contract and consummation of
the transactions contemplated hereby. Seller hereby consents and agrees to, and
agrees to cause its Affiliates to consent and agree to, Buyer’s Counsel
representing Buyer or any of its Affiliates after Closing, including with
respect to disputes in which the interests of Buyer or any of its Affiliates may
be directly adverse to Seller and its Affiliates. In connection with the
foregoing, Seller hereby irrevocably waives and agrees not to assert, and agrees
to cause its Affiliates to irrevocably waive and not to assert, any conflict of
interest arising from or in connection with Buyer’s Counsel’s representation of
Buyer or any of its Affiliates prior to and after Closing.


17.14    Debt Financing Sources. Except for the rights of Buyer and its
Affiliates as set forth in the Debt Financing Letters or the definitive
agreements with respect to the Debt Financing, no Debt Financing Related Parties
shall have any liabilities (whether in contract or in tort, in law or in equity,
or granted by statute) for any claims, causes of action, obligations or
liabilities arising under, out of, in connection with or related in any manner
to this Contract or based on, in respect of or by reason of this Contract its
negotiation, execution, performance or breach. The parties hereto agree that
only Buyer and its Affiliates (and not Seller or any of its stockholders,
members, partners or Affiliates) shall be permitted to bring or support any
claim against any financing source under the Debt Financing Letters or otherwise
for failing to satisfy any obligation to fund the Debt Financing pursuant to the
terms of the Debt Financing Letters for the purpose of funding the transactions
contemplated by this Contract.
[Signatures appear on the following page.]



IN WITNESS WHEREOF, this Contract has been executed and delivered by Seller and
Buyer as of the Effective Date.


SELLER:


RIO PROPERTIES, LLC,
a Nevada limited liability company        


By:     /s/ Eric Hession            
Name:     Eric Hession            
Its:     Chief Financial Officer        




BUYER:


3700 FLAMINGO ROAD VENTURE LLC,
a Delaware limited liability company


By:     /s/ Eric Birnbaum            
Name:     Eric Birnbaum            
Its:     Authorized Signatory        











ESCROW AGENT:


The undersigned Escrow Agent hereby accepts the foregoing Purchase and Sale
Agreement and Joint Escrow Instructions and agrees to act as the Escrow Agent
under this Contract in strict accordance with its terms. The Opening of Escrow
occurred on September 20, 2019.


FIRST AMERICAN TITLE INSURANCE
COMPANY


By:     /s/ Troy Lochhead            
Name:     Troy Lochhead            
Its:     Commercial Escrow Manager    



LIST OF EXHIBITS AND SCHEDULES TO CONTRACT


Exhibit A    Legal Description of the Property


Exhibit B    Definitions


Exhibit C    Form of Organizational Documents


Exhibit D    Form of Deed


Exhibit E    Owned Slot Machines and Gaming Tables


Exhibit F    Guest Data Delivery Format


Exhibit G    Form of Seller Guaranty


Exhibit H    Property Marks


Exhibit I    Form of Bill of Sale and Assignment and Assumption Agreement (FF&E
and
Guest Data)


Exhibit J    Form of Trademark Assignment Agreement


Exhibit K    Form of Assignment of Interests Agreement


Exhibit L    Form of Property Lease


Exhibit M    Form of Seller’s FIRPTA Affidavit


Exhibit N    Development Parcel


Exhibit O    Purchase Price Allocation Schedule


Exhibit P    Culinary CBA


Exhibit Q    Form of Owner & Operator Letter


Exhibit R    Form of Teamsters and Engineers Union Notice


Exhibit S    Seller Financing Term Sheet










Schedule 6.2.2    No Conflicts
Schedule 6.2.4    Personal Information and Privacy
Schedule 6.4    Trademark Matters
Schedule 6.6.1    Existing Leases
Schedule 6.10.3    Collective Bargaining Agreements







EXHIBIT B


DEFINITIONS


“Additional Deposit” means an earnest money deposit (in addition to the Initial
Deposit) of Five Million and No/100 Dollars ($5,000,000.00).


“Affiliate” means, with respect to any Person, any Person controlled by,
controlling or under common control such first Person.


“Amenity Services” means any food, beverage, hotel, spa, shopping,
entertainment, and other services provided at a casino.
 
“Ancillary Agreements” means the Deed, the Organizational Documents, the
Assignment of Interests Agreement, the Property Lease and the other documents to
be executed and delivered by Seller, Property Owner and/or Buyer pursuant to
this Contract.
“Approved New Equity Financing Source” shall have the meaning set forth in
Section 5.7.2.
“Burdensome Condition” means any undertakings, terms, conditions, liabilities,
obligations, commitments or sanctions of any kind that, in the aggregate, would
have or would reasonably be expected to have a material adverse effect on the
business, financial condition, assets or results of operations of Buyer and its
subsidiaries, taken as a whole.


“Business Day” means a day that is not a Saturday, Sunday or legal holiday in
the State of Nevada.


“Buyer Bad Act Suitability Problem” means a Suitability Problem caused by (a)
any Equity Financing Source that is not an Identified Equity Financing Source or
an Approved New Equity Financing Source; or (b) with respect to Buyer, the
Identified Equity Financing Sources or the Approved New Equity Financing
Sources, any fact or circumstance first arising after the submission of such
Person’s Business Information Form to Seller (or any other information provided
to Seller by such Person) prior to such Person’s approval by the Compliance
Committee or any fact or circumstance resulting from any material
misrepresentation or material omission on such Person’s Business Information
Form as submitted to Seller by such Person (or any other material
misrepresentation or material omission in any other information provided by such
Person to Seller) prior to such Person’s approval by the Compliance Committee.


“Buyer Material Adverse Effect” means changes, events, circumstances or effects
that have had or would reasonably be expected to have a material adverse effect
on the business, financial condition or results of operations of Buyer and its
Affiliates or the ability of Buyer to timely consummate the transactions
contemplated by this Contract.


“Casualty” means any damage to or destruction of all or any portion of the
Property due to fire or other casualty.


“Change of Control” means the occurrence of any one or more of the following:
(a) the accumulation, whether directly, indirectly, beneficially or of record,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) of 20% or more of
the shares of the outstanding equity securities of the applicable Person,
whether by merger, consolidation, sale or other transfer of equity or (b) a sale
of all or substantially all of the assets of the applicable Person.


“Closing” means the transfer of title to the Property pursuant to this Contract
and the consummation of all the other transactions specified in this Contract to
occur on the Closing Date.


“Closing Date” means November 4, 2019 or, if applicable, the Outside Date, or
such earlier date as may be agreed upon in writing by Seller and Buyer.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collective Bargaining Agreements” means: (i) the agreement between the
International Union of Operating Engineers Local 501, AFL-CIO and Rio CERP
Manager, LLC on behalf of Rio Properties, Inc. d/b/a Rio All-Suite Hotel and
Casino dated April 1, 2018 through March 31, 2021, (ii) the agreement between
the General Teamsters, Airline, Aerospace and Allied Employees, Warehousemen,
Drivers, Construction, Rock and Sand Teamsters Local Union No. 986 - Front Desk
Employees and Rio CERP Manager, LLC on behalf of Rio Properties, Inc., d/b/a Rio
All-Suite Hotel and Casino dated April 1, 2016 through March 31, 2019; (iii) the
agreement between the General Teamsters, Airline, Aerospace and Allied
Employees, Warehousemen, Drivers, Construction, Rock and Sand Teamsters Local
Union No. 986 – Back End and Rio CERP Manager, LLC on behalf of Rio Properties,
Inc. d/b/a/ Rio All-Suite Hotel and Casino dated April 1, 2016 through March 31,
2019; and (iv) the agreement between the Local Joint Executive Board of Las
Vegas, for and on behalf of Culinary Workers Union, Local No. 226 and Bartenders
Union, Local No. 165 and Rio CERP Manager, LLC on behalf of Rio Properties, LLC,
d/b/a Rio All Suite Hotel and Casino dated August 1, 2018 until July 31, 2023.


“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
August 6, 2018, by and between Caesars Entertainment Corporation and Imperial
Companies LLC.


“Contemplated Redevelopment” means the proposed redevelopment, expansion and/or
improvement to the Property following the termination of the Property Lease that
is contemplated by Buyer as disclosed by Buyer to Seller prior to the Effective
Date.


“Culinary CBA” means the collective bargaining agreement entered into between
Seller and Local Joint Executive Board of Las Vegas attached hereto as Exhibit
P.


“Debt Financing Related Parties” means the Debt Financing Sources, any
alternative source of debt financing and each of their respective Affiliates,
and of their respective officers, directors, employees, members, managers,
limited partners, lenders, investors, managed accounts, partners, controlling
Persons, advisors, attorneys, agents and representatives, together each of their
respective heirs, executors, successors and assigns.


“Deposit” means, collectively, the Initial Deposit and the Additional Deposit.


“Development Parcel” means a portion of the Land depicted on Exhibit N.


“Employee” means any individual who is employed on a full-time or part-time
basis at, or with respect to, the Property.
“Employee Benefit Plan” means each “employee benefit plan,” as defined in
Section 3(3) of ERISA, each employment agreement, severance agreement or plan,
and each other plan, program, fund, or agreement, whether written or unwritten,
providing for compensation, bonuses, profit-sharing, equity compensation or
other forms of incentive or deferred compensation, insurance (including any
self-insured arrangements), health or medical benefits, or post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance benefits) which is maintained, administered, or contributed to by
Seller or any of its ERISA Affiliates, and covers any current or former Employee
or with respect to which Seller or any of its ERISA Affiliates has, or once had,
any liability with respect to any current or former Employee (including
liability pursuant to a reimbursement, indemnification or related obligation
pursuant to any contractual arrangement).


“Environmental Law” means the Clean Air Act, 42 U.S.C. §7401 et seq.; the
Federal Water Pollution Control Act of 1977, 33 U.S.C. §1251 et seq., as amended
by the Water Quality Act of 1987; FIFRA; the National Environmental Policy Act
of 1969, 42 U.S.C. §4321 et seq.; the Noise Control Act of 1972, 42 U.S.C. §4901
et seq.; the Occupational Safety and Health Act of 1970, 29 U.S.C. §651 et seq.
U.S.C. §300f et seq.; CERCLA; the Emergency Planning and Community Right-To-Know
Act of 1986, 42 U.S.C. §11001 et seq.; the Radon Gas and Indoor Air Quality
Research Act of 1986, 42 U.S.C.§7401; RCRA; TSCA; AEA; and NWPA, all as may be
amended, with implementing regulations and guidelines. Environmental Laws shall
also include all federal, state, regional, county, municipal, and other local
laws, regulations, and ordinances with respect to protection of the environment
or that are equivalent or similar to the federal laws above or regulate (now or
in the future) Hazardous Materials.


“Equity Financing Source” means a Person who provides equity or preferred equity
financing (the “Equity Financing”) to Buyer for purposes of funding a portion of
the equity financing required to consummate the transactions contemplated by
this Contract.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations issued thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is or has ever been treated as a single employer with a Person under
Section 414(b), (c), (m), or (o) of the Code and any entity, whether or not
incorporated, that is under common control with a Person within the meaning of
Section 4001(a)(14) of ERISA.


“Escrow Agent” means First American Title Insurance Company, Attention: Troy
Lochhead, 2500 North Buffalo Suite 150, Las Vegas, Nevada 89128, Direct Line:
(702) 251-5280, Facsimile: (702) 966-5848 and Email: tlochhead@firstam.com, or
such other escrow agent as may be approved by Seller and Buyer.


“Existing Loan” means that certain loan evidenced or secured by (a) that certain
Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing, made by Seller, as grantor, to Fidelity National Title Insurance
Company, as trustee, for the benefit of Credit Suisse AG, Cayman Islands Branch,
as collateral agent, as beneficiary, dated as of May 21, 2018 and recorded on
such date in the Office of the Clark County Recorder as Inst # 20180521-0002784
(the “Deed of Trust”), and (b) the other Loan Documents (as defined in the Deed
of Trust)



“Existing Survey” means that certain ALTA/NSPS Land Title Survey for the
Property, certified by the surveyor on May 1, 2018, prepared by Blew &
Associates, Inc., B&C Project No. [***].


“FCC” means the Federal Communications Commission.


“FCC Licenses” means the FCC-issued licenses to operate a base station or two
way security radios at the Property held by Seller or any of its Affiliates.


“FF&E” means furniture, fixtures and equipment used in the ordinary course of
operating the Property; provided, however, that FF&E shall not include any WSOP
Assets, WSOP Equipment or WSOP OS&E.


“Gaming Authorities” means any Governmental Entity with regulatory control or
jurisdiction over the conduct of lawful gaming or gambling within the State of
Nevada and, with respect to a Suitability Problem only, outside of the State of
Nevada.


“Gaming Equipment” means any and all gaming devices (as defined in the Gaming
Laws), gaming device parts inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, gaming tables,
cards, dice, chips, tokens, player tracking systems, cashless wagering systems
(as defined in the Gaming Laws), electronic betting systems, mobile gaming
systems (as defined in the Gaming Laws), interactive gaming systems (as defined
in the Gaming Laws), inter-casino linked systems (as defined in the Gaming
Laws), on-line slot metering systems (as defined in the Gaming Laws), and
associated equipment (as defined in the Gaming Laws), together with all
improvements and/or additions thereto, in each case, which are located at the
Property owned or leased by Seller or any of its Affiliates and used or usable
exclusively in the gaming operations conducted at the Property; provided,
however, that Gaming Equipment shall not include any WSOP Equipment.


“Gaming Laws” means any federal, state, local or foreign statute, ordinance,
rule, regulation, permit, consent, registration, finding of suitability,
approval, license, judgment, order, decree, injunction or other authorization,
including any condition or limitation placed thereon, governing or relating to
the current or contemplated casino and gaming activities and operations and
manufacturing and distributing operations in the State of Nevada, including the
Nevada Gaming Control Act, as codified in NRS Chapter 463, the regulations
promulgated thereunder, and the Clark County Code.


“Gaming Services” means slot, video poker, table gaming, and any other gambling
lawfully permitted at a casino.


“Governmental Entity” means any domestic, federal, territorial, state or local
governmental authority, quasi-governmental authority, court, commission, board,
bureau, body, agency or instrumentality, or any regulatory, legislative,
executive, administrative or other department, bureau, commission, arbitral
tribunal, arbitrator or other body administering alternative dispute resolution,
agency, any political or other subdivision, department, instrumentality or
branch of any of the foregoing, or other body exercising similar powers or
authority.
 
“Guest Data” means all information and data falling within the fields set forth
in Exhibit F whether stored digitally, electronically, magnetically or in any
other format, in the possession, custody, or control of Seller or its Affiliates
relating to Persons who were customers of the Property at any time between the
Lookback Date and the Effective Date, but only to the extent permitted under
applicable law, including the receipt of any required consent from each such
Person to the transfer of such information or data to the extent required by
applicable law. Notwithstanding anything in this Contract to the contrary,
“Guest Data” shall not include (a) any information relating to the Guest
Services used by the applicable Person at, or other information relating to the
applicable Person generated primarily as a result of such Person’s visitation
of, any of the facilities owned or operated by Seller or any of its Affiliates
other than the Property, (b) any information exclusively originating from
participation by a Person in any World Series of Poker event, whether
originating from the Property or otherwise, (c) any information generated or
extrapolated as part of or derived in connection with the Caesars Rewards
Program (formerly known as Total Rewards Program) or any other customer loyalty
program of Seller and its Affiliates (it being understood that this exception
shall not apply to information merely captured by the Caesars Rewards Program or
such other customer loyalty program that would otherwise qualify as Guest Data
hereunder), (d) any information originating at the Property to the extent such
information relates to activities of such customers at such other facilities
owned or operated by Seller or any of its Affiliates that are not located at the
Property, (e) any information concerning any histories or use of such other
facilities which are owned or operated by Seller or any of its Affiliates that
are not located at the Property, (f) any proprietary information, techniques or
methods of Seller and its Affiliates related to (i) operating and marketing,
gaming, hotel and related businesses (including the Caesars Rewards Program and
the World Series of Poker events), (ii) designing, selecting, maintaining,
operating, marketing, developing and customizing games used in gaming, hotel and
related businesses, (iii) methods of training employees in the gaming, hotel and
related businesses, and (iv) proprietary business plans, projections, marketing,
advertising and promotion plans, strategies and systems, and (g) any proprietary
information, techniques or methods of Seller and its Affiliates used in
connection with the Caesars Rewards Program or any other rewards system which is
used at facilities owned or operated by Seller or any of its Affiliates.


“Guest Services” means Gaming Services and Amenity Services.


“Hazardous Materials” means any hazardous or toxic substance, material, waste,
gas or particulate matter, pollutant, contaminant, explosive or radioactive
substance, petroleum or any fraction thereof, petroleum distillates, petroleum
products, natural gas, asbestos or asbestos containing materials,
polychlorinated biphenyls, mold or radon gas, giving those terms the broadest
meaning as accorded by any Environmental Law. Without limiting the generality of
the foregoing, the definition of those terms shall include substances, materials
and wastes which are regulated under the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”); oil and petroleum products and by-products and natural gas, natural
gas liquids, liquefied natural gas, and synthetic gas usable for fuel, urea
formaldehyde foam insulation, and chlorofluorocarbons; pesticides regulated
under the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §136 et
seq., as amended (“FIFRA”); asbestos, polychlorinated biphenyl, and other
substances regulated under the Toxic Substances Control Act, 15 U.S.C. §2601 et
seq., as amended (“TSCA”); chemicals subject to the Occupational Safety and
Health Standards, Hazard Communication, 29 C.F.R. §1910.1200, as amended; source
material, special nuclear by-product materials, and any other radioactive
materials or radioactive wastes, however produced, regulated under the Atomic
Energy Act of 1954, 42 U.S.C. §2011 et seq., as amended (“AEA”); or the Nuclear
Waste Policy Act of 1982, 42 U.S.C. §10101 et seq., as amended (“NWPA”);
industrial process and pollution control wastes whether or not hazardous within
the meaning of the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§6901 et seq., as amended (“RCRA”); and any other hazardous or toxic substance,
material, waste pollutant or contaminant that is regulated or becomes regulated
under any other Environmental Laws.


“Identified Equity Financing Source” means Aimbridge Hospitality, The Baupost
Group, L.L.C. and Imperial Companies, LLC.


“Immediately Available Funds” means funds deposited by federal funds wire
transfer.


“Independent Person” means, with respect to the members of Seller’s Compliance
Committee, that such member (a) is not an employee, officer or director of
Seller or any Affiliate of Seller, (b) is not the spouse or lineal descendant
(naturally or by adoption) of an employee, officer or director of Seller or any
Affiliate of Seller and (c) is not an individual that, or an employee, officer
or director of an entity that, regularly supplies a material amount of goods or
services to Seller or any Affiliate of Seller.


“Junior Mezzanine Loan Term Sheet” means a term sheet or a commitment letter
from one or more lenders to provide mezzanine financing to a direct or indirect
owner of Buyer to fund a portion of the Purchase Price at Closing.


“Land Records” means the records of the Office of the Recorder of Clark County,
Nevada.


“Legal Requirements” means with respect to the Property, all federal, state,
county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Entities affecting the Property or any part thereof (including, without
limitation, all Anti-Terrorism Laws, Environmental Laws, Gaming Laws and the
WARN Act), or affecting the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto
(including, without limitation, all Operating Permits (as defined in the
Property Lease)), and all covenants, agreements, restrictions and encumbrances
contained in any instruments promulgated or enacted by a Governmental Entity,
either of record or known to Seller or Buyer, at any time in force affecting the
Property or any part thereof.


“Legionnaire’s Liabilities” means any liabilities, losses, damages, fines,
penalties and reasonable and documented out-of-pocket costs and expenses
resulting from any personal injury, sickness, disease or death, property damage,
cost recovery, damage to the environment, violation of pollution standards,
nuisance or remedial actions, in each case solely to the extent related to the
Legionnaire’s Outbreak.


“Legionnaire’s Outbreak” means that certain 2017 outbreak of bacteria at the
Property resulting in Legionnaire’s disease and/or Pontiac Fever.


“Lookback Date” means September 20, 2017.


“Multiemployer Pension Plan” means any Employee Benefit Plan that is a
“multiemployer plan" within the meaning of Section 3(37) of ERISA and subject to
Title VI of ERISA.


“Non-Material Lease” means a lease, license, sublease or other agreement that
(a) permits an Existing Tenant to occupy not more than 1,000 rentable square
feet of space at the Property, (b) does not contain an expansion right
permitting such Existing Tenant to occupy more than 1,000 rentable square feet
of space at the Property and (c) does not contain any purchase option, right of
first refusal or similar preferential purchase right.  


“NRS” means the Nevada Revised Statutes, as amended from time to time.


“OS&E” means Operating Supplies (as defined in the current edition of the
Uniform System of Accounts for the Lodging Industry published by the American
Hotel & Lodging Educational Institute) and operating equipment required for the
operation of the Property (other than FF&E).


“Owned Gaming Equipment” means the Gaming Equipment owned by Seller as of the
Effective Date.


“Owned Slot Machines and Gaming Tables” means the slot machines and gaming
tables that constitute Owned Gaming Equipment that are listed on Exhibit E
hereto, as such Exhibit is updated by Seller from time to time as required by
this Contract and the Property Lease.


“Permitted Exceptions” means: (a) applicable zoning, building and land use laws,
terms and conditions of licenses, permits and other approvals for the Property,
and the other laws of any Governmental Entity having jurisdiction over the
Property; (b) such state of facts as would be disclosed by a physical inspection
of the Property or an update to the Survey of the Property other than any
Required Removal Exception; (c) the lien of real estate taxes, assessments and
other governmental charges or fees not yet due and payable or which are
currently being contested in good faith by appropriate proceedings; (d) the
rights of Existing Tenants under any Leases related to the Property as tenants
only (with no options to purchase and no other preferential rights to purchase,
including no rights of first refusal) and hotel guests whose occupancy may be
terminated on short notice; (e) mechanics’ and materialman’s liens that arise in
the ordinary course other than any Required Removal Exception; (f) all matters
disclosed by the Title Commitment as the same exists on the Effective Date
(except for the deed of trust disclosed as Exception 78 thereon which Seller
shall cause to be released prior to or concurrently with the Closing), the
Survey and/or the Existing Survey; (g) any lien or encumbrance created, suffered
or consented to in writing by Buyer; (h) any matter Title Insurer insures over,
or for which it otherwise provides affirmative title coverage, in the Title
Policy with no additional cost to Buyer; (i) any restrictions on transfer
arising under applicable securities laws or Gaming Laws; (j) easements, leases,
reservations or other rights of others in, or minor defects and irregularities
in title to, the Property; provided, that such easements, leases, reservations,
rights, defects or irregularities do not materially impair the current use of
the Property and do not render title to the Property un-marketable; (k) any
liens on any assets of Seller imposed pursuant to the Existing Loan, which
Seller shall cause to be released prior to or concurrently with the Closing; and
(l) any other matter specifically identified in this Contract as a Permitted
Exception. For the avoidance of doubt, none of the matters disclosed on the
Title Commitment (as the same exists on the Effective Date), the Survey or the
Existing Survey constitute, individually or in the aggregate, a Required Removal
Exception.


“Person” means any natural person or legal entity, including trustees,
representatives, administrators, heirs, executors, partnerships, corporations,
limited liability companies, trusts, unincorporated organizations and
governmental agencies, departments and branches.


“Property Lease Expiration Date” means the date on which the Property Lease is
scheduled to expire, as such date may be extended, as set forth in the Property
Lease.


“Property Lease Obligations” means the obligations of Tenant under the Property
Lease.


“Purchase Price Allocation Schedule” means the items set forth in Exhibit O
attached hereto.


“Pursuit Costs” means all reasonable and documented out-of-pocket costs and
expenses incurred and/or paid by Buyer and/or its Affiliates in connection with
the pursuit, due diligence and negotiation of this Contract and the Property
Lease and the potential Financing of the acquisition of the Purchased Assets,
contemplated by this Contract, including any reasonable and documented legal
costs and expenses, zoning, appraisal and other third party reports and
application fees, legal fee expense deposits, commitment fees and similar
amounts paid to prospective Debt Financing Sources.


“Seller Closing Documents” means the documents to be executed and/or delivered
by Seller at Closing pursuant to Section 12.2 of this Contract.


“Seller Material Adverse Effect” means changes, events, circumstances or effects
that have had or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, financial condition or
results of operations of Seller or the ability of Seller to consummate the
transactions contemplated by this Contract; provided, that the following,
individually and in the aggregate, shall be excluded from the definition of
Seller Material Adverse Effect and from any determination as to whether a Seller
Material Adverse Effect has occurred: (i) any change, event, condition or
effects arising out of or resulting from changes in or affecting the (A) hotels
or casinos in Las Vegas, Nevada or Clark County, Nevada, (B) travel, hospitality
or gaming industries generally, or in the jurisdiction where Seller operates,
(C) the financial, banking, currency or capital markets in general, including
changes in interest or exchange rates, or (D) the United States or global
economy generally; (ii) political conditions generally of the United States;
(iii) any natural disasters, catastrophe events or casualty events, hostility,
sabotage, military action or civil disturbance, acts of war (whether or not
declared), armed conflict or similar calamity or terrorism or any escalation or
worsening of any of the same, in each case in the U.S. or internationally; (iv)
any change in United States generally accepted accounting principles or
applicable law (including adoption of new regulations with respect to existing
laws or changes in interpretation of existing laws, including the impact and
effects thereof from time to time) or the enforcement, interpretation or
implementation thereof; (v) any change, event or effect resulting from the
negotiation, execution, delivery or performance of, or public announcement of
the transactions contemplated by, this Contract, including the loss of any
employees, clients or client assets following the announcement of this Contract
or the transactions contemplated hereby or any action, proceeding, claim,
protest or dispute arising therefrom or relating thereto; (vi) any occurrence or
condition arising out of the identity of or facts relating to Buyer (including
its Affiliates); (vii) actions permitted to be taken or not taken pursuant to
this Contract or taken with Buyer’s consent or not taken because Buyer did not
give its consent; (viii) the effect of any action taken by Buyer or its
Affiliates with respect to the transactions contemplated by this Contract
(including any communication or disclosure regarding Buyer’s plans or intentions
with respect to the operation of the Property as well as any other action by
Buyer); (ix) any labor strike, work stoppage, picketing, lockout or any other
labor dispute, any labor negotiations, the entry into any collective bargaining
agreement which results from such labor negotiations or the termination of labor
negotiations; and (x) any disruption of or interruption in the conduct of
Seller’s business or any of its tenants or counterparties conducted at Property
resulting directly or indirectly from any demolition or construction activity on
any other property.


“Seller’s Financing Liens” means (a) all liens created by the Existing Loan and
(b) any financing liens caused, created, or consented to in writing by Seller or
any of its Affiliates.


“Tenant” means Seller or any Affiliate of Seller designated by Seller to be the
tenant under the Property Lease.


“Title Insurer” means First American National Title Insurance Company, or such
other title insurance underwriter as may be approved by Seller.


“Unions” means the International Union of Operating Engineers Local 501,
AFL-CIO, the General Teamsters, Airline, Aerospace and Allied Employees,
Warehousemen, Drivers, Construction, Rock and Sand Teamsters Local Union No. 986
and the Local Joint Executive Board of Las Vegas, for and on behalf of Culinary
Workers Union, Local No. 226 and Bartenders Union, Local No. 165.


“UST” means the 5,000 gallon underground storage tank formerly located on the
Property which was removed from the Property on February 13, 1998.


“UST Liabilities” means any liabilities, losses, damages, fines, penalties and
reasonable and documented out-of-pocket costs and expenses resulting from any
personal injury, sickness, disease or death, property damage, cost recovery,
damage to the environment, violation of pollution standards, nuisance or
remedial actions, in each case solely to the extent related to the UST.


“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.


“WSOP Assets” means the WSOP Equipment, the WSOP OS&E, and the personal property
primarily used in connection with the World Series of Poker (including the name
“World Series of Poker” and any chips or tokens with any trademark related to
the World Series of Poker brand included thereon).


“WSOP Equipment” means the equipment primarily used in connection with the World
Series of Poker.


“WSOP OS&E” means Operating Supplies (as defined in the current edition of the
Uniform System of Accounts for the Lodging Industry published by the American
Hotel & Lodging Educational Institute) primarily used in connection with the
World Series of Poker and WSOP Equipment.


The following are defined elsewhere in this Contract, as indicated below:


Term


Reference


Assignment of Interests Agreement
Section 12.2.5
Buyer
Introductory Paragraph
Buyer’s Closing Conditions
Section 8.1
Buyer’s Counsel
Section 17.13
Buyer’s Deposits
Section 12.4
Buyer’s Environmental Report
Section 6.5.4
Buyer’s Expenses
Section 4.2
Buyer’s Gaming Approval
Section 5.7.1
Claim Notice
Section 8.8.4(a)
Closing Expenses
Section 4.2
Closing Statement
Section 4.3
Compliance Committee
Section 5.7.2
Contract
Introductory Paragraph
Debt Financing
Section 7.3.1
Debt Financing Letters
Section 7.3.1
Debt Financing Sources
Section 7.3.1
Declaration of Value
Section 12.2.2
Deductible
Section 17.2.1
Deed
Section 2.1
Effective Date
Introductory Paragraph
Election Notice
Section 8.1.6
Enforcement Limitations
Section 6.2.1
Environmental Permits
Section 6.5.1
Escrow
Section 9.2
Existing Tenant
Section 6.6.1
Extended Target Closing Date
Section 8.12.1
Financing
Section 7.3.1
Financing Commitment
Section 7.3.1
Fraud
Section 17.2.2
Guarantor
Section 5.8
HSR Act
Section 6.2.3
HSR Clearance
Section 5.6.1
Initial Deposit
Section 1.3.1
Initial Target Closing Date
Section 8.12
Known Default
Section 17.7
Lease
Section 6.6.1
Lender’s Title Policy
Section 4.2
Lien or Judgment
Section 3.2
Membership Interests
Section 2.1
New Property Owner
Section 2.1
Organizational Documents
Section 2.1
Objection
Section 3.2
Objection Notice
Section 8.1.6
Opening of Escrow
Section 9.2
Outside Date
Section 8.12
Paid Deposit
Section 1.3.1
Permits
Section 6.7
Preliminary Closing Statement
Section 4.3
Property
Recital A
Property Lease
Section 12.2.6
Property Marks
Section 6.4
Purchased Assets
Section 1.1
Purchase Price
Section 1.2
Qualified LJ
Section 8.1.6
Remedial Action
Section 5.6.2
Required Removal Exception
Section 3.2
Securities Act
Section 7.7
Seller
Introductory Paragraph
Seller Guaranty
Section 5.8
Seller Privacy Policy
Section 5.5.2
Seller’s Broker
Article 10
Seller’s Closing Conditions
Section 8.4
Seller’s Counsel
Section 17.13
Seller’s Deposits
Section 12.2
Seller’s Expenses
Section 4.2
Solvent
Section 7.5
Suitability Problem
Section 5.7.2
Suitability Problem Notice
Section 5.7.2
Survey
Section 3.1
Surveyor
Section 3.1
Title Commitment
Section 3.2
Title Policy
Section 3.3
Transfer
Section 15.2
Update
Section 3.2
Use Restrictions
Section 5.5.2
WARN Act Notification
Section 6.2.3
 
 









i